Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 1 of 77

EXHIBIT B
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 2 of 77

TRADE AGREEMENT
between

DISTRICT COUNCIL NO. 9,
INTERNATIONAL UNION
OF PAINTERS and ALLIED TRADES,
A.EL. - C.L.O.

and the

ASSOCIATION OF MASTER PAINTERS
and
DECORATORS OF NEW YORK, INC.

and

THE ASSOCIATION OF WALL, CEILING, & CARPENTRY
INDUSTRIES OF NEW YORK, INC.

and

THE DRYWALL TAPING CONTRACTORS’ ASSOCIATION OF
GREATER NEW YORK

and

THE WINDOW AND PLATE GLASS DEALERS ASSOCIATION

May 1, 2019 through April 30, 2024
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 3 of 77

Table of Contents
Page
JURISDICTION, RECOGNITION & SCOPE OF WORK ....0.....:.ccccsssssesesessescseesseeseesvenseescsvaneetsesnesenss |
Maintenance Work ....cscccescesecsesssessceesnessacseseseesessescasseesssessesssersesseesusessesecessssaseasseqaseavsutansereensnenss 2
Maintenance Rates .....cccscscesssssesssesssscseesesnerasenanenesssacsesesssaversacassnesasasacaseseseasansenessesaeeasessactesanencesesses 2
TERRITORIAL JURISDICTION .u...c.cccsccscccccssesccsseccenssessatsereessvesessavsescevssausseseessasseseasessasscseaneenseaeas 3
OBLIGATIONS OF THE PARTIES .0.....cccccsescsscsssssseessssssssecseesenesssescassesnssessuesereisseesacevarservesensenseaesess 3
Supremacy Clause sessvssseusseseevnancsswassvavaxenanusnitanctissnitenvansw evn tua Veto veve ices ta vista cscecasuscamsaaneniama ieee 4
Non-Discrimimation .........:cceseessescseseseesenseescscseseseescssseacavssavssesesearassvavenssenssersusnensasevevseaveccesscevssnavavevenes 4
Whistleblower Protection.........:+::s:sssssssessssesessssereseensecsrsecseserseesesavcessvsucesavensstsvavavensavavsesavsneavansaancaneenans 5
Union Member Non-Compete.......cccscssssssssssscsssgrescstsesscsrscasssesuarsasasensesvavaesvesaravsesnsagasesaravensseuesvenvanars 5
HIRING PROCEDURES ...0......ccccsccccscscscsccssesscsssensecseneecsnssnsssusuenesssssusicaracansenensasnsnsesaeeaeaneeterarsasensvansennes 6
Three Hundred Fifty Hour Rule........cecccssscssescensssens saenescecescecaesdcsaeeesusseeasceseseneossenseerasacesenasnenteeneaes 6
Owner/Member Rule..............-sewasesssnenusotsacaumnauaweauieiiaeniiledscaleatasateatn baad acapcabuauiuaeauesaialaneanaeiaes 6
WAGES — JOURNEYPERSONS ..........:c:ccsesseesscevsunbasibavisiuniaiticscteiusnistsaiiainiaciitisit iknlaananineeaucyacaiseey 6
Building Owner/Manager Utilizing Association Member ........ccccsssscssesssssecscsscsssesssesecssssesvsavencsversaens 9
Wages — Drywall Finishing Rates....0......cccssssesssesesesssnsnenevssssesesesesequevevsnecssseusessvavessssacacevaedecevaneerecseave 9
Allocation of Economic Package .........scscsssssecesssssesssesesrsnsesrsssnsscsestensesucesesesesesenssssnpacacearsvsernenneavevavens 9
New York City Earned Sick and Safe Time Act Waiver ......:ccccsscsssesesssssssscssescsssssesensessasscstsseecassases 10
Wallcovering siwssuusassssvencascaswsseessvnsiausachseasessewsssuyeyaassaecssdeaespaiusse ouasoenouiuevianvevseimasatbaptewnmenevecyaceqseeneerres 10
Lays ........-.-scscssssosessssoovsssensncsessssonssstoenccesranavsvesscasausecucsecevessazeesssesssoraeasasesifeab SGUNSUiGOy ube cieeSosisaatseeeas 10
FOTOMEN o.c.sceesessescscecsesesesesnevscseneseacseecausvncaeavssssaatessuessavavsessauavsaeseasacssavssevccecavsvssavsuqgsseueuarssavsnsateeseraees Ul
COST OF LIVING ADJUSTMENT. .).... csscsssssnsssscsnssssacevesauaasivensssssvansusvadiusctbasutnctstesscatasssacsisieececuieeede 11
WORKING CONDITIONS 000... cccccccsecssesssesesssescnsetserssnssesaessrsssesseceensssssuseecerssvssesevssusceseussuseacassseensnvas 12
Standard Work Week ....ccccsssscsecsssscsssesserecsescsssssssssvsssesecsessessasssscscceasassessesscscsssusaseusuassssssanesevanes 12
OVERTIME AND OVERTIME PERMITS. ......0.0....cccccccsssssssssesssesestereuesesscecessvevseceesnssearatensesssseseessacsees 13
Holidays ssssasaiassicesiassacsvsasiaynasiannsedeesanjatesiasernoosessnsesnocaseenonsapscansansusengnenessenssnutensummmngue nananenensyvavnrarnoeveses 13
Overtime Violations 0.2.0... sssesescscsssssesssacsensscassesscoessensecaeseescaesserenesccenssesesssessessseseestarsecsessesesstsunens 14
ASSOCIATION — UNION COMMUNICATION ..,....ccccsscssssssssscossssecsesessnseesseretecetesuestevacsesssassvseeecavas 14
OUT OF JURISDICTION WORK ssssssssssssscsnsscsenscosaxasesccaswinavataaseiascasusereiiiescnsdedivebwevisiacsdaasniasveassinneiaes 14
JURISDICTIONAL WORK RULES.......0...cccccssesssscsssecsssssesssesesescecccscesesesenevesscoessavsssssesscscenevavevsevauesuse 14
Out of Jurisdiction WoOrK...cssssccissmsassecasvunsnsnnsasasiaavsnncasinnananttencccaanasniiseweisnacuebowbavcetibuaebacestuatetncciels 14
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 4 of 77

APPRENTICE REGULATIONS .........cccccsccescstseseseseescerenes Us SSeS SFE ER Se PHS Mee Pp ea 15
Wages - Apprentices .......cssccssscsssesereessssseessnsenssesceccsrsessencsansessucseacsesaavecuecsesatseeasnesusaecareavsvsvessaravasnensess 15
Wallcoverer Apprentice Bills......cccccsesssssescsersessssssssnesessesscseseessesevsesecseseescanssssvesavavsneareravareravaneeaneny 17
Apprentice Ratio... cceccccsesssssesscsecsssssoessssensevseesscsssesescsssssesesesssesessessasessansasensessusesavavsssersesecnonsasavees 17

PAYMENT OF WAGES 0.0. ccccsecsessessseseeesesesessssenesesensueseevssscsnsscneeeveranesenssetsaepasesesessaessacacacsveeanseseasy 18

JOB STEWARDS. 00.0... eeccccscccccessessevarsensesevesenssesessevarsseseasssserseesecsssveseoeuesuseaseesesavaneseeasentadeuesseasssvaneys 19
Removal of Job Stewards carcass enisosasvinrennuecaxescassasuauennacesaa vers vasvasiuuaavonuanaviwaanweusnepiniiesdaavamnavisenseds 19
48-Hour Hearings... ccsesesescscssssssesssesevecsssesssesesesevssseassssavensusvnsssessssesasaeearaessasnssenavesevssaravevtsevaesee 19
Use of Non-Union Employee .......ccscssssescsesenessnsnterssnseneassessseacarsvasscneursesarsuacenseansensvavaeecaracavavaracevanea 19
Non-Payment or Shortage of Wages or Fringe Benefits........cccccssssscscssssssscssesssrsssesresestscsensesseascusens 20

SHOP STEWARDS sscsscssiisccssssiassupescauatsccuscseaascsi stead saaneiobanseaessosantianas danteceewcoiaremsteeeeuqseeensreernensroeneraenersenoes 21
Arimual Payroll oo... cccccssccsseeseseseevsessesssessscecsesesssscassscsessessausasssesscscstesssevacsesessaevstavnavasugesvacecavavaceens 21
Removal of Shop Stewards ............:.cassuassieuwaswuivwasincestustcassckuieusstay babanamanas nets iwae Nab aawisavataWabbadeseee 21
Duties ssssscsssuensnassnsssonstisverentecseccessecsscsenveccscsousesucearsursescseseasasossusseecesacssesenessensrsesecensescsenesuseeasesseguansasaces 21
Shop Steward Reports .0........:sssesscesescssvscensnssvavesessseseseseseavevsvasesceseussassnsscasessssevacsvaysessesevsveveevarseeevansnes 21

TIME FOR STEWARDS? DUTIES ....0..ccccessssssessseesesenesesesesseseseseguaveneraneesseseeesasasecsenecaersuaseacseceravees 22

STEWARDS’ COMMITTEE o.oo. ceccccssssscssesssesesssesesssssvesssessvesssucsescsusessseseacecaanesesevasssesseusnassnasessavevans 22

JOB REGISTRATION ssssssssssissausassesuasansusvcascasienzsssaantarabenseupnahsas qseicdsen cone ccperareecaqessecaqenecprennrseemenenase 22

UNTON REPRESENTATIVES. ...00.0....cscccsesssessseseserenseeesenesesesesescacsrensseseasacssneaestseseersevecevavasavanassansneseacaves 23

GRIEVANCES AND DISPUTES (EMPLOYEES) .0.0......cccccccsssssssossessesnecsvsnessscsnsenearenestatseavessevcnseesseee 23

JOINT TRADE COMMITTEE AND JOINT TRADE BOARD...........c.ccccccccscssstesssreceressssesseneeesensess 24
Joint Trade Committec................1....+1-+++sa+<lbasa gained edeaeeReid lean lan eR eRe Ra Aa eR TA Ie 24
Joint Trade Board........ cascsswssevevcwevsvencxosncexsuciunsicseiceacenesa shes aeiusates'coaseuetbasbiabasvup ieluvevacdausaanteisneluessmviass 24
PrOCECUIES .... see cecscceeesseesseeseateverseceesesessvavessesessscaesasecssseuceeaeserssssvessasitacavseesscessesepasansescecaracsvanveceusesesaves 25

RULES AND REGULATIONS sisssssissssscsssnrnsescveocssiansovensvavsvanasaiiersaasueniindcissavansinuiscsuisiivacensacbeiueiuauissueties 25
Arbitration Hearings .......cscsssssssssessesnesssrssscsnessessevsneencassessesnessssusausneseaesneesarsneseseanenstvavensenesvsaeensenenavans 26
Hearing Procedures .....cccccccscscssssssssesessossssceesscscspssesctsssssssasessesessssaesassssavstasesseseguneeseevaseesavaseaavavseveaseas 26
A ward s scssessiasessascseuavsaiis ayencennnceserensenneasnensnenenepenrsnnernsensnenserneennusennpeneuennenensaunuszuceaernvepenssyarnaneexonnvngeonen 28
Fines and Pemralties.........scseccssessersesserescarsnsnsnssrsnestenssnsseatencensarsnesapensesensaneseneanesesseasensareseneencsesseestsacsaee 28
Schedule Of Fines... cssssesesscsesssssesesesenssscsessseesensssssseassescsussesseesesssssceeseasacseresasseasscauassvascassesueveevery 29

STRIKES AND LOCKOUTS sesssssesscsessscaniss ssvswncsasiwacauaansianssepntuikcusseactapeeisana ex ua Seeasie GUIS 31

SUBCONTRACT S . ... sississssaesacwsrswiswsecaettaicsss ici csatasatcAU Sts Wisse UUS aS ans a ld ea cab a beaEs ou ANGE 32

USE OF SPRAY AND PASTE MACHINE G. .........cccscssescssosscsesesesseseaceseussacecseseecsesesesesesesascecseacarseeesneane 33
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 5 of 77

HEALTH AND SAFETY: GENERAL PROVISIONS .....c.c.cccscsesessssssescscscssscsessucecucseseseseacscsesavarsvaeeens 33
Protective EqQuipmentt..........ssssesesesseesesrseeeesescssescenssseneseacsesessseaeassusseseaesesssesensnsnevscsescessseesecenensseaeatarees 34
Security and Drug/Alcohol Tests ..........:cssscsssssssseseessesssessscssecseacsesacssecsessncessesecaracacsesescseseesereneecaranvars 34

HEALTH AND SAFETY RULES wsppsssiisssscvesescasszanzsuascusevnsiasscseiaaiesadavetpassnsnsateaiiesensusasvevionsveanipeasesanpannine 34
Uniforms ....... cc esaseeeceesoneessresessensreesensevevecavseaenssesaseaceanessensstevaeesesssesestsenqoescssaenvesssessseeseasasasatacsenssessaes 35
InjUries ssscssouseniuanecsncestsnevaverevatvaniatistiasisuannusnsusvanavebads'ckivinstvdivetisscusicevs tists sasssvseisVisescttoisscecubectesceiiiaGacCcas 35
Scaftlds op.snssserevonosansvacsanntuxeractinsnsnrenebeationsisenowevasenstainae sana cus enadewiincesiccecexeusnilsnawsnesenasanissetnnnsiansitauaaitas 36
OSHA Training... ccc ceescsesesesseetenstsesecseeseeseneesescecseessessesescnesacassarsestesessesssesesassesearscseuesseesevecenseueesees 36

INSURANCE 0.0... ssesesnsseseeneneeesssesennesensacacacatacseagacsusuensneacavanssaracenenavauensasaeaeseavarensnesesneaeseseseeraraeeees 36

FRINGE BENEFIT CONTRIBUTIONS |. cecccsessssessesesesccenesenseseenenatsseseeaeseneeesesesesenecacseeseaeaeeseas 36
Electronic Voucher System................-sssssssssessepeasarssesyyeqnesavaceyesnsnensotspenssescargeusesnsecseseqsenssaceseezsseennesses 38
Remittance Reports sssissicasaznsassaasapesnteutus endcwstisiaeanpkl euasusebsgea in secular AR Raa aes 38
Shop Steward Reports ....ccccccsscsssssecscsseescseeeescacssnssssscesssscsssesegssesssssesseanssueseceessavscsusssnssenccsanaveasaeenes 39
Violations ......., scsssvnssvevssvaveeuevenencsssiavsisivsuniensuaacanasabevaitantancditdaseacutasiiiibnsawcatinsawiaisicatitestaceaebtabuucauss 39
TUPAT Pension Fund ..0......eccseeceseeesesssseesescsseseneaeseescassesssesesseusssssessccuassastvasuarsseeveessessseecvevesvaracreunes 39
Finishing Trades Institute of New York and IUPAT Finishing Trades Institute ...........c:e+esceessereeee 40
Painting Industry Imsurance Fund .........:ccsccsssessssssesesenssseseseesscsenenescenessssesssesessacecatscseasecaeseseeevaraversees Al
Painting Industry Annuity Fund.......cccccsecsesesssecseccsescsestesssenesessseseseysssssnsnsseseseaeseavessaressarereareresseseaes 42
Finishing Industries Labor-Management Partnership ............:ccccsseseccesesssescseseseeeeseseessseenseneececucucerenes 43
District Council No. 9 Political Action Together — Political Committee. .......c.cccsscssseseeseseseeeencseaees 43
Check -Off of Administrative Dues ........ccccccscscsssssssscssssseseessoesestasssssnssessasseaescsesceccnssesbasssensseseucucavanes 44
Industry Promotion Funds..............:..0:.+1+:.+:+s<shasiumstamntensii acs sienieiateaicena eta niakeni na one Kenensaieicenstebumamaateans 45

ENFORCEMENT OF ARTICLE XX... ccc cecesesesssecessscsansacsusasneserspacsseseasscvesevaseesaveerevsonnsaarens 47
PAYMENTS 0.0... ccececeeseesecseeeeseececeeaceateeeaceneeeesersatnereesseaees ern Cnn OOH Tan CUnICEEEELU DEN STENINTED Sv IONU PTET DUNNE DDS 47
Penalties ....ssgersierseecaaasaatiiictnststctetteieranszoaooxtervera yes Guten -Werteeenee oorasqnanersennmvesnterennnmnsseonsenneaenesnatensanrsontennar: 49

BONDS, DAMAGES, FEES AND INTEREST ouo...o.ccccccccccecsccceeessesenensestseeaesesscseseeanenaesesenesearsareateass 49
Trust Fund Hearing sc. cccccscssccseseessseeceseessenesacsceescessessesessessevessesscssssessnesssssuscusvssucatscessecesessausssaceceaves 5|

CONDITIONS .. sicsssstassssusvonstvacccssscanenscrscvcccntccn casmeizieecucccstaphicuaa quad ivcdiensaeveveietacisWiaadsenavetvesessaeinsseulauisands 52
Most Favored Nations Clause ......cccccccsesscscsesssesesesssseessssseeessssesecsesacsssseseseesssssissevacssececssstveesaeseeseecees §2

JURISDICTIONAL DISPUTES. ossssicinnssvxssncatsnssncssnencnceazexannevevevassuacsnenanivnsvseaesewsaiustavansavinilenciiseivninannndse 52
NATIONAL LABOR RELATIONS ACT 0.00..cc.cccccccescecssssessestseseescseeeeseeeseeassesesucssuevscsesesssscseeasacsacsenveees 52
SAVINGS CLAUSE. o.cccceeccceseseeseseseseseenereeseeneraesassesesseanesseseseaeeecsessuecnecsesaescuesuessssuecueseesseesrsceessesarserseees 53
WALLCOVERERS’ PRICE LIST AND GENERAL REGULATIONS. ..........c:ccccsscccssctseesesestsesesenes 53
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 6 of 77

Wages and Benefits/Divisor.........csccscssssesssssscsserseseresnensessesssaceueserseetasassasssensoatenseeeseseessatrstvaseneaesters 53
General Wallcoverer Regulations ............cssesscsecssssscrenersersecsseeseesanecaeneas oesaentenessesesevansaneesasenseettenenes 54
Daily Timesheets...........::-cscccssssssssessscuccessessssserescacsessveussapseveesseneuassssesasausceeessarenenssusneesenneageacatessecarereree 54
FOPOMEM wo .sseccssessessasscessesccscssesesesssscosssecevecsessuscessensssansensvscssesscgeseeneaesesaestensacssesencacossevseessserseeseseuseaeeses 56

Wallcoverers’ Price List. sisvicsivsicsnssacscatacaaijaedebicnssinacecasaieaiveetc cade Wiaiai doin vate vaiaisa aA eas 98

Quantity DiscOunt..........cccccccccessceesessessessssscbsseessssscsecssssssses sdsccsscessesssesseedessssssasevessssesscassesesectessnsseees OD

Paste Machine .........ccssssssssesessesssecssesesnsessecesostsescenscuecssevssseessesaussscuccsssessanesasseacsansecsessaeeuensenacnsatenseesenes 62
National Pension and Fringes...:.......csscsesssssscssecssscstssessestecssesesesstesseseeessssssserosseassssesueraesssseessenessenees 63
Paperhanger Hourly Rate .......ccssccesssssesesesssssenssesssescssscserscaenensescsesssaceneasesssessssssessseestensssersersaraeneseas 63
DURATION OF AGREEMENT. .......cesssssessesssesssescstcseasneacacerscsesenessnesesesessneasessueatarseaeananenentneacseansuenenenss 64
SIGNATURE PAGE 1.0. ccccccccsecscesecessersneenavavesonenesssnsnecseescesenensansseasaeoecasecseasgescanssansssaraceceseeseseesesas 65
INDEX. .......cccsessscssscsseseescenscassseneesesnsuscssauscsnsnscevasessavscessesasssesnendssenanseseusassusnsacaeseetsesenerseeasseneseeesesetacssatsersees 67
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 7 of 77

AGREEMENT, hereinafter designated as the Trade Agreement, dated this first day of
May, 2019, by and between the Association of Master Painters and Decorators of New York,
Inc.; The Association of Wall, Ceiling, & Carpentry Industries of New York, Inc.; the Drywall
Taping Contractors’ Association of Greater New York (in those counties and/or areas within the
jurisdiction of the Union and not in the jurisdiction of any other union); and the Window and
Plate Glass Dealers Association (for purposes of participation in the Benefit Funds only) (herein
jointly referred to as the “Association(s)”), and District Council No. 9, International Union of
Painters and Allied Trades (“I.U.P.A.T.”), AFL-CIO (hereinafter designated as “the Union”).

WHEREAS, the Parties hereto desire to establish wages and othcr terms and conditions
of employment upon which Journeypersons and apprentices shall work for members of the
Associations (it being agreed that the word “JOURNEYPERSON” shall mean all employees
described by the IUPAT General Constitution Section 6 (issued January 1, 2015) or one who has
completed one of the approved apprenticeship programs provided for herein).;

NOW THEREFORE, the Parties hereto agree as follows:

JURISDICTION, RECOGNITION & SCOPE OF WORK

Art. I. Sec. 1. - The Associations, and all their members and all other Employers who hereafter
become signatories to this Trade Agrcement, recognize, acknowledge, and agree that the Union
is the exclusive representative for the purpose of collective bargaining within the meaning of
Section 9(a) of the National Labor Relations Act and that the Union has demanded recognition as
such and has demonstrated through the use of authorization cards executed by a majority of the
Association members’ bargaining unit employees that it possesses the support of a majority of all
employees of the Associations’ members wherever such employees may be employed, in the
following classifications of work: all work described by the INTERNATIONAL UNION OF
PAINTERS AND ALLIED TRADES General Constitution section 6, issued January 1, 2015.

The Union recognizes that the Associations, because of their size and the nature of their
membership in the painting and related industries of New York City, Westchester, Putnam,
Nassau and Suffolk Counties, is the principal bargaining representative for all Employers
working in the industries with whom the Union negotiates collective bargaining agreements, and
any extensions or renewals thereof.

The Union shall give principal recognition to any successor association to the Association during
the life of this Trade Agreement which (i) may be established; (ii) is affiliated with a national
association whose members employ union employees only; and (iii) represents Employers in the
same industries for which the Union negotiates collective bargaining agreements for work
performed in the territorial jurisdiction defined in Art. I, Section 5, of this Agreement and any
additional area the Union may be awarded by the I.U.P.A.T. General Executive Board.

Art. [. Sec. 2. - This Trade Agreement shall apply to all work involved in or related to the
Painting and Protective Coatings Industry, which includes all finishes, drywall finishing, skim
coating, prepping, application of wall coverings, including fabric panels, decorative work,
finishing and refinishing of all materials including and not limited to all wood products,
plastering preparatory to painting, Forbo corking, and all coating, staining and finishing of floors
and toppings and all other work referred to in Section 6 the I.U.P.A.T. General Constitution

g 2 Kk
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 8 of 77

issued January 1, 2015, or which the General Executive Board of the I.U.P.A.T. puts into the
work jurisdiction of the Union. This Trade Agreement will also include all work related to
rigging, fireproofing, fire retarding, including but not limited to all intumescent paints, thermal
coatings, surface preparation and clean-up of any kind as well as lead abatement and glazing.
This Trade Agreement shall be specifically applicable to the application of photoluminescent or
other illuminated material, including but not limited to, those materials installed for the purpose
of establishing exit path markings and exit signs.

Art. I. Sec. 3. - The Union shall provide the Association a “first look” to bid on work where it
has identified such work from developers and the Finishing Solutions Network (FSN).

Art. I. Sec. 4. - The Union agrees for the life of this Trade Agreement not to sign any
agreements (through Local Union No. 1456 or otherwise) for direct hire of its members, unless
there is no other way to protect its labor standards. Before agreeing to such a request, the Union
agrees to refer any request of this type to the Joint Trade Board. The purpose of this referral is to
allow an Association Employer the timely opportunity to bid and perform the work required by
the user with Union members.

The Union will not sign an agreement directly with any employer until after this review process
by the Joint Trade Board. The review process must be timely instituted within 24 hours to allow
the Union to maintain its established standards. This provision does not pertain Lo traditional
maintenance agreements or to direct hire contracts signed prior to this Trade Agreement where
the Union retains the sole right to make the final determination. When the Joint Trade Board
does agree to permit a maintenance agreement, the terms and conditions of that agreement must
be provided to the Association. The Union also shall provide the Association with access to all
existing maintenance agreements, whether signed by the Union or an Employer.

All maintenance work, whether performed by an Employer or through a direct hire contract with
the Union (through Local 1456 or otherwise), shall be performed at a rate of eighty percent
(80%) of the journeyperson package with a fifty-two (52) week guarantee and employees can
work in multiple buildings where such buildings have the same owner or managing agent
assuming the Employer provides a list of such buildings to the Union as soon as is practicable. :

The Association Employer shall have the right to reject any applicant for employment; provided,
that on any job organized solely by District Council No. 9, 50% of the employees on that job

shall be supplied by District Council No. 9.
go
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 9 of 77

TERRITORIAL JURISDICTION

Art. I. Sec. 5. - The territorial jurisdiction of this Trade Agreement shall include all areas in the
New York Greater Metropolitan Region (Brooklyn, Queens, Bronx, Manhattan, Staten Island,
Nassau, Suffolk, Westchester and Putnam counties), and all such areas authorized by the
1.U.P.A.T. General Executive Board.

OBLIGATIONS OF THE PARTIES

Art. I. Sec. 5(a). - Mutual Good Faith. The Association obligates itself and all its members and
the Union obligates itself and all its members that they and each of them will, in good faith, live
up to and conform with all the provisions of this Trade Agreement, and to all rules, regulations,
requirements, and all procedures promulgated under and pursuant to the terms of this Trade
Agreement; provided, however, that the Association shall not be obligated to take any action to
require compliance with the terms of the Trade Agreement on the part of any person or firm
which has been expelled from or has resigned from the Association, except as a prerequisite for
the reinstatement of such member. If any Association Employer is expelled or resigns from the
Association for any reason, the Employer will, without further negotiation, cease being bound to
this Association Trade Agreement and will instead be bound to the Independent Trade
Agreement. Each Association will be responsible for securing each of their members’ agreement
to this effect either through a written acknowledgment or through amendment to the
Association’s application. Each Association shall provide copies of such acknowledgment to the
Union.

Art. I. Sec. 5(b). - Past Performance Clause. Except as otherwise provided in this Trade
Agreement, the Associations and their members agree that all conditions of employment relating
to wages, hours of work, overtime differentials, and general working conditions shall be
maintained at no less than the highest standards in effect at the time of the signing of this Trade
Agreement, and the conditions of employment shall be improved wherever specific provisions
for improvement are made elsewhere in this Trade Agreement.

Art. I. Sec. 5(c). - Just Cause Clause. Although work in this industry is on a job to-job basis, no
employee may be discharged or laid-off by any Association Employer except for just cause. All
grievances arising under this section shall be referred to the Joint Trade Committee as provided
in Art. XIII, Section 1.

Art. I. Sec. 5(d). - Supremacy Clause. The Associations and their members agree not to enter
into any agreement or contract with their employees, covered under this Trade Agreement,
individually or collectively, which in any way conflicts with the terms and provisions of this
Trade Agreement. Any such agreement shall be null and void.

Art. I. Sec. 5(e). - Non-Discrimination. Neither party to this Trade Agreement shall
discriminate against any employee with respect to employment by reason of union membership
or race, religion/creed, color, sex, gender (including gender identity and sexual harassment),
pregnancy, age, national origin, disability, sexual orientation, immigration, or citizenship status,
credit history, salary history, predisposing genetic characteristics, arrest or conviction record,
military status, unemployment status, caregiver status, marital status, partnership status, or status
as a victim of domestic violence, stalking and sex offenses, or any other characteristics protected

30
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 10 of 77

by federal, state or local law. As applicable and appropriate, covered Association Employers will
comply with the federal Family and Medical Leave Act.

Art. I. Sec. 5(f). - Union Security. All present employees who are members of the Union on the
effective date of this Trade Agreement or on the date of execution of this Trade Agreement,
whichever is later, shall remain members of the Union in good standing as a condition of
employment. All present employees who are not members of the Union and all employees who
are hired hereafter shall become and remain members in good standing of the Union as a
condition of employment on and after the eighth day following the beginning of their
employment, or on and after the eighth day following the effective date of this Trade Agreement
or on or after the eighth day following the date of execution of this Trade Agreement, whichever
is later. No provision of this Article shall apply in any state to the extent that it may be
prohibited by state law. If under applicable state law additional requirements must be met before
any such provision may become effective, such additional requirements shall be first met.

Art. I. Sec. 5(g). - If any provision of this Article is invalid under the law of any state wherein
this Trade Agreement is executed, such provision shall be modified to comply with the
requirements of state law or shall be renegotiated for the purpose of adequate replacement. If
such negotiations shall not result in mutually satisfactory agreement, either party shall be
permitted all legal or economic recourse.

Art. I. Sec. 5(h). - In those instances in which Article I, Section 4(f) may not be validly applied,
the Association Employer agrees to recommend to all employees that they become members of
the Union and maintain such membership during the life of this Trade Agreement, to refer new
employees to the Union representative and to recommend to delinquent members that they pay
their dues since they are receiving the benefits of this Trade Agreement.

Art. I. Sec. 5(i). - The Associations shall sign this Trade Agreement on behalf of their members.

Art. I. Sec. 5(j). - The Joint Trade Board (and not the Joint Trade Committee) shall have full
authority to modify the terms of this Trade Agreement, and to pinpoint, maintain, and/or
organize work covered under this Trade Agreement for the life of this Trade Agreement, with
respect to market recovery and other relief work, organizing work, repaint recovery, and
maintenance of work. The Union and the Associations agree to enter into a separate collective
bargaining agreement, the jurisdiction of which will encompass the recovery of work historically
performed by non-union contractors and maintenance of work.

Employers wishing to take advantage of the provisions of market recovery and other relief
provisions shall make application to the Joint Trade Board, whom shall generally approve such
applications and shall not unreasonably withhold its approval. The Joint Trade Board, however,
may withhold approval where it finds there is a reasonable basis to believe that the application of
this provision will not materially advance the interests of the industry (e.g., where another
discount has already been provided). If other trades on the job have agreed to a concession,
the Joint Trade Board will take that into consideration upon an application for relief under
this Agreement. If the Joint Trade Board deadlocks on whether to grant approval, the Employer
may request that the Joint Trade Board submit the request to arbitration. Upon receipt of such
request, the Joint Trade Board shall promptly submit such grievance or dispute to arbitration

, yo X
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 11 of 77

pursuant to the Labor Arbitration Rules of the American Arbitration Association (“AAA”). The
decision of the AAA arbitrator shall be final and binding.

Art. I. Sec. 5(k). - The Union and the Association recognize that the use of non-union labor
threatens our industry and that it is in their mutual interest to identify those situations in which
the Trade Agreement is being violated in this manner. Thus, consistent with the requirements of
Art. IX, Section 1(C)(d), the Parties agree that THERE SHALL BE NO RETALIATION
AGAINST ANY EMPLOYEE WHO PROVIDES INFORMATION CONCERNING
POTENTIAL VIOLATIONS OF THIS TRADE AGREEMENT.

Art. I. Sec. 6. - All Parties agree that if a Building and Construction Trades Council negotiates a
Project Labor Agreement for work also covered by this Agreement, the Project Labor Agreement
shall supersede this Agreement in any instance of a conflict between the two.

Art. I. Sec. 7. - Each Association Employer shall provide to the union a completed District
Council No. 9 Application and Disclosure Form and, as appropriate, individual, partnership or
corporate verification.

Art. I. Sec. 8(a). - Members of the Union may not compete against Employers as non-signatory
contractors or otherwise while directly or indirectly collecting benefits under the terms of this
Agreement.

Art. I. Sec. 8(b). - Members of the Union are prohibited from creating a non-union painting
and/or wallcovering company.

HIRING PROCEDURES

Art. II. Sec. 1. - The Employer shall be free to seek referrals of applicants for employment as
Journcypersons from the Union or from any source. However, no Employer shall seek to hire
through an employment agency.

Art. I. Sec. 2. - Both the Employer and the Union shall to refer Apprentices for employment in
accordance with the New York State Department of Labor rules. The Employers shall hire
Apprentices only through the Union.

Art. II. See. 3. - Any Employer hiring a Journeyperson who is not a member of DC 9 shall first
report, in writing, the name, address and social security number of each employee to the Union
prior to the commencement of employment and the non-union Journeyperson shall, before
commencing work, register with the Union. Apprentices shall be hired and transferred in
accordance with this Agreement and as defined in the Apprenticeship curriculum. No current
member of the Union will be required to work on any Organizing Work, Market Recovery, or
Maintenance of Work. However, a current member of the Union may work on these jobs if
he/she agrees to be referred to this work by the hiring Employer or the Union.

When working within the jurisdiction of this Agreement, the hiring Employer shall report the
hiring of a non-union journeyperson to the Union prior to the commencement of employment.
As an additional condition of hiring a worker from outside the Union, the hiring Employer shall
guarantee said worker their first five hundred (500) hours of continuous employment asa

Bargaining Unit Member.
go Xf
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 12 of 77

Art. II. See. 4. - Any JOURNEYPERSON who is also an owner of a Signatory Employer shall
guarantee and provide contributions to all Article XX fringe benefit funds for him or herself in
an amount of at least 52 weeks per year and 35 hours per week for the duration of this Trade
Agreement (provided that the rate of contributions shall be the full scale rate and not the
maintenance, market recovery, other relief or any other reduced rate). An “owner” shall be
defined as an individual with any ownership interest or in actual control of the Signatory
Employer. The payment of any Article XX contributions on behalf of such owner shall be
conclusive proof that the owner is a JOURNEYPERSON covered under this Trade Agreement
and will subject the Signatory Employer to liability hereunder for such owner.

WAGES

Art. III, Sec. 1. - The Employers agree that it is in the interest of all to utilize the prevailing rate.
The prevailing wage rates for JOURNEYPERSONS covered under this Trade Agreement, but
not wallcoverers or glaziers (refer to wallcoverers and glaziers addenda), shall be as follows:

2019-2020 $2.22
2020-2021 $2.22
2021-2022 $2.10
2022-2023 $2.22
2023-2024 $2.10

The Parties agree that the first year’s painter’s raise will be allocated as follows:

H.W. $0.25
OMA $0.10
FTI $0.10
VAC $0.75
Annuity $0.52
Wage $0.50
Painters Spray, Scaffold, 5/1/2019-4/30/2020
Motorized Manlifts, Décor &
Sandblast Rate

Base Rate Overtime Rate
Wages:* 46.00 69.00
H&W 11.22 11.22
Pension 10.20 10.20
Annuity 5.52 8.28
Vacation* 5.00 7.50
JATF-DC9 0.45 0.45
JATF-IUBAT 0.10 0.10

6 Q? 2
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 13 of 77

LMP 0.10 0.10
PAT* 0.05 0.05
O/MA* 0.15 0.15
Promo 0.40 0.40
Total Benefit Package 33.19 38.45
Total Taxable* 51.20 76.70
Dues Checkoff 2.30 3.45
1 Hr 35.49 41.90

Subsequent increases will be allocated by the Union to wages and benefits in a timely manner
each year but no later than 30 days before the effective date of that year’s economic package
increase Effective 05/1/2022, and each year thereafter, the Pension contribution called for in the
Agreement shall increase by a minimum of 5% of the total negotiated increase to wages and
benefits for that year. Such increase shall be rounded up to the nearest penny.

Art. ITI. Sec. 2. - Where the building owner and/or building manager has put into the building
rules and regulations that it will utilize members of the Association of Master Painters, there
shall be no overtime for shift work on projects where the total square feet of the project is less
than 50% of the building’s total square feet or there are no more than three (3) trades working on
the project or the project entails the alteration of retail locations including, without limitation,
bank branches and retail stores, On all such “Interior Construction” projects, the first shift shall
start between 6 a.m. and 9 a.m., absent a change in times in accordance with this Agreement.
The second shift shall start after the end of the first shift and the third shift shall start after the
second shift, subject to different times necessitated by the Contractor’s phasing plans on specific
projects.

Art. HI. Sec. 3. - Drywall Finishing (where applicable). The prevailing wages of Drywall Tapers
and Painters shall be as follows:

Painters Base Rate 5/1/2019-4/30/2020
Base Rate Overtime Rate

Wages:* 43.00 64.50
H&W 11.22 11.22
Pension 10.20 10.20
Annuity 5.52 8.28
Vacation* 5.00 7.50
JATF-DC9 0.45 0.45
JATF-IUBAT 0.10 0.10
LMP 0.10 0.10
PAT* 0.05 0.05
O/MA* 0.15 0.15
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 14 of 77

Promo 0.40 0.40
Total Benefit Package 33.19 38.45
Total Taxable* 48.20 72.20
Dues Checkoff 2.17 3.25
1 Hr 35.36 41.70

Subsequent increases will be allocated by the Union to wages and benefits in a timely manner
each year, but no later than 30 days before the effective date of that year’s economic package
increase. Effective 05/1/2022, and each year thereafter, the Pension contribution called for in the
Agreement shall increase by a minimum of 5% of the total negotiated increase to wages and
benefits for that year. Such increase shall be rounded up to the nearest penny.

Art. III. Sec. 4. - The Union will allocate the economic package set forth in Art. III Sec. 1 to
wages and benefits in a timely manner for each year of the Agreement, but no later than 30 days
before the effective date of that year’s economic package increase,. Employees shall receive a
wage increase in at least 2019-2020. The Union agrees to allocate $0.78 per hour from the wage
and benefit increases set forth in Art. III Sec. 1 for the 80% rates into the pension fund by
December 31, 2021 for the Funding Improvement Plan (FIP). The Union also agrees to allocate
$1.78 per hour from the wage and benefit increases set forth in Art. III Sec. 1 for the
Paperhangers into the pension fund by December 31, 2021 for the FIP.

Art. IIT. Sec. 5. - The Parties hercby expressly waive city and state legislation regarding paid
time off, including the New York City Earned Sick and Safe Time Act and any potential city,
state, and/or federal legislation to guarantee a certain vacation benefit to employces that exceeds
or is different from the benefit provided in this Agreement. Further, the Parties agree and
acknowledge that this Agreement provides benefits comparable to those provided by the New
York City Earned Sick and Safe Time Act. The Parties also agree and acknowledge that this
Agreement will provide benefits comparable to those provided by any new or potential city,
state, and/or federal vacation benefit legislation to employees covered by this Agreement. To the
extent any new or potential vacation benefit legislation does not permit the Parties to waive the
legislation’s provisions, the Parties agree to a limited reopener to discuss conforming this
Agreement to the legislation in a manner that is cost-neutral to the Employers. If any of the
waivers included in this paragraph are deemed ineffective or invalid (in whole or part) by a court
or other body, or the waivers are ineffective or invalid for any other reason, the Parties agree to
replace this paragraph with appropriate language to waive the provisions of the applicable
legislation.

Art. IIL. See. 6. - Wallcovering.

(a) Wages, fringe benefits and work rules applicable specifically to wallcoverers are contained in
the Wallcoverers’ Price List set forth in Article XXVII of this Trade Agreement.

1°
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 15 of 77

(b) Wages for wallcovering shall be paid weekly directly to the Wallcoverers performing the
work and to no other person.

(c) Wallcoverers are employees and shall be entitled to the benefits required by federal and state
laws and all other benefits included in this Trade Agreement.

Art. III. See. 7. - Decorating. Any JOURNEYPERSON who performs the work of decorating
shall be paid as per Article III, Section 1. It is expressly understood that decorating work shall
consist of designing, ornaments, flowers and figures, stenciling, fresco painting, marbleizing,
graining, decorative stenciling, glazing, and the application of gold, silver, metal leafing,
encaustic finishes and graphics.

Art. III. Sec. 8. - Show Up Time. Employees who are not put to work after having been
instructed to come to work shall be paid for four (4) hours, except when they are not put to work
because of an act of God or other circumstances beyond their Employer’s control.

Art. III. Sec. 9. - Layoffs.

(a) JOURNEYPERSONS laid off shall be paid the full day’s wages if laid off during the day,
except when the lay-off is caused by weather conditions.

(b) JOURNEYPERSONS laid off shall be paid their wages one-half hour before quitting time,
and fringe benefits must follow within the next forty-eight (48) hours.

(c) Should any person referred for employment be terminated for just cause, his or her referral
privileges shall be suspended for two weeks. Should the same individual be terminated for cause
a second time within a twenty-four (24) month period, his or her referral hall privileges shall be
suspended for two months. Should the same individual be terminated for cause a third time
within a twenty-four (24) month period, his or her referral privileges shall be suspended
indefinitely.

(d) A termination shall not be considered as "for cause" for purpose of this provision if the
person referred for employment has filed a grievance challenging the propriety of his or her
termination, unless and until the grievance is resolved in a manner that affirms the termination
for cause. For the purpose of this provision, a decision of the District Council Joint Trade Board
and/or an arbitrator shall be final and binding.

(e) The provisions in subsections (c) and (d) notwithstanding, a Termination Review Committec,
composed of the members of the District Council Joint Trade Board may, upon written request of
the applicant, vacate or reduce the period of suspension should the Committee determine,
following inquiry or investigation, in its sole and complete discretion, that equity requires such
action.

(f) A program shall be offered by the District Council Apprenticeship Program for advanced or
upgraded journeyperson training for all journeypersons working under this Agreement.
Journeypersons shall be required to take such courses.

(g) In cases where the terminations resulted strictly from lack of skills, the District Council Joint
Trade Board may require the member to attend journeyperson upgrade training classes. ‘ 2: Ni

9
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 16 of 77

Art. III. Sec. 10. - Foremen.

(a) For each day of work on which there are five (5) or more JOURNEYPERSONS on a job,
including the foreman, the foreman shall receive one (1) hour’s pay in addition to the regular
wages.

(b) All foremen shall be required to attend classroom instruction on O.S.H.A. rules and
regulations. The classroom instruction will be provided through the Union.

(c) No foreman shall be paid the foreman’s rate of pay unless he/she has complied with the
foregoing instructional requirement.

(d) For the purpose of this section, a foreman is a JOURNEYPERSON so designated by his/her
Employer who is paid eight (8) hours pay for a seven (7) hour day.

(e) All foremen shall be bargaining unit employees designated by the Employer and shall for all
purposes be agents solely of the Employer. No foreman shall be made nor shall be deemed to be
an agent of the Union.

COST OF LIVING ADJUSTMENT

Art. III. See. 11. - Cost of Living Increase. Shall include all JOURNEYPERSONS and
apprentices covered by this Trade Agreement.

Art. IIT. Sec. 11(A). - Effective Dates. Cost of Living wage adjustments shall be made effective
at 12 month anniversary date intervals from the effective date of this Agreement until the
expiration date of this Agreement.

Art. IIE. Sec. 11(B). - Basis for Adjustment. The amount of the cost-of-living adjustment shall
be determined and redetermined as provided in (C) below on the basis of the official New York
City Consumer Price Index for Urban Wage Earners and Clerical Workers (including single
workers) published by the Bureau of Labor Statistics, US Department of Labor (1967=100) and
referred to herein as the index.

Art. III. See. 11(C). - Amount of Allowance. The amount of the cost-of-living adjustment shall
be computed as follows: April 1, 2020, April 1, 2021, April 1, 2022, April 1, 2023, and April 1,
2024 the most recent and available (i.e., March) index number shall be compared to the Index
number 12 months prior and that a percent change shall be applied to all wage rates on May 1,
2020, May 1, 2021, May 1, 2022, and May 1, 2023. The percent change shall be compared to the
Index number 12 months prior and the percent change computed minus 6.5% shall be applied to
all wage rates on May 1, 2020, on all wage rates in the Schedule A classification of Art. III. Sec.
1 and on May 1, 2021, the percent change as arrived at by Index number 12 month prior minus
6.5% shall be applied to all wage rates in the schedule A classification of Art. II]. Sec. 1; and on
May 1, 2022, the percent change as arrived at by Index number 12 month prior minus 6.5% shall
be applied to all wage rates in the schedule A classification of Art. III. Sec. 1; and on May 1,
2023, the percent change as arrived at by Index number 12 month prior minus 6.5% shall be
applied to all wage rates in the schedule A classification of Art. III. Sec. 1.

”
10
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 17 of 77

EXAMPLE: On July 1, 1975, the Bureau of Labor Statistics will publish their May index

number on or about June 20, 1975. This May index number for New York City will be compared
with the May index number for 1974 which was 152.5. Assuming that the index number of May,
1975 is 164.7. A percentage change is calculated by dividing the 164.7 by 152.5, which yields an
8.0 percent increase. According to the attached cost of living clause, Section. C above, 6.5%
would be deducted from this, and the 1.5% percentage increase remaining would apply to the
wage rate section of the agreement and increase the rate accordingly.

WORKING CONDITIONS

Art. IV. See. 1(A). - Standard Work Week. The regular time shall consist of thirty-five (35)
hours per week divided into five (5) work days (from Monday to Friday inclusive) of seven (7)
hours each. The start time each workday may be anytime from 6:00 a.m. to 9:00 a.m. witha
half-hour for lunch four hours after the start time. Start times must be registered prior to the
commencement of ajob. Any job wishing to have a one (1) hour lunch period shall request
special permission from the Union before instituting this procedure.

Art. IV See. 1(B). - A JOURNEYPERSON shall be permitted to take a ten minute rest period
between 9:00 a.m. - 10:00 a.m. for coffee time. The timing of the break shall be at the discretion
of the Employer provided the JOURNEYPERSON does not leave the work site as long as coffee
is available.

Art. IV See. 1(C). - In Nassau and Suffolk Counties, the morning break will be 15 minutes
between the hours of 9:00 a.m. to 10:00 a.m. The employees will be permitted to sit and have
coffee and a meal at their discretion not to exceed 15 minutes.

OVERTIME AND OVERTIME PERMITS

Art. IV Sec. 2(A). - All work outside of the standard work week as set forth in Art. IV. Sec.1(A),
or on Holidays as defined below, shall be considered as overtime and paid for at the rate of time
and one-half of the regular rate for wages. Employers are permitted to usc straight-time for
second shift work with prior permission of Union which shall not be unreasonably withheld.
With respect to fringe benefits for overtime work, an Overtime voucher consisting of the
components of a regular straight-time voucher plus an additional half (/%) annuity payment and
an additional half (2) supplemental vacation payment only shall be purchased. However, no
overtime work shall be permitted without the Union’s permission.

Art. IV. Sec. 2(B). - Subject to Article IV. Sec. 2(C), below, overtime permits shall be granted
for hours of work performed outside the Standard Work Week, and all work performed on
Holidays. The Association Employer shall obtain an overtime permit from the Union at least
forty-eight (48) hours in advance, whenever possible.

Art. I'V. Sec. 2(C). - Where the building owner and/or building manager has put into the
building rules and regulations that it will only utilize members of the Association of Master
Painters, there shall be no overtime for shift work on projects where the total square feet of the
project is less than 50% of the building’s total square feet or there arc no more than three (3)
trades working on the project or the project entails the alteration of retail locations including,
without limitation, bank branches and retail stores. On all such “Interior Construction” projects,

1 i
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 18 of 77

the first shift shall start between 6 a.m. and 9 a.m., absent a change in times in accordance with
this Agreement. The second shift shall start after the end of the first shift and the third shift shall
start after the second shift, subject to different times necessitated by the Contractor’s phasing
plans on specific projects.

Art. IV. Sec, 2(D). - During the course of a year, all JOURNEYPERSONS in the shop shall be
given an equal share of all overtime work whenever possible, and the assignment of such work
shall be done in consultation with the Union.

Art. IV. Sec. 2(E). - All work performed on New Year’s Day, Memorial Day, President’s Day,
Independence Day, Labor Day, Thanksgiving Day, the Day after Thanksgiving and Christmas
Day, and all work performed on new construction and alteration work, outside regular hours,
shall be considered overtime work. Upon an Employer demonstrating special circumstances,
employees can work on Labor Day. If any of the holidays herein are designated by federal law
to be celebrated on a day other than that on which they regularly fall, then for the purpose of this
Trade Agreement the holiday shall be celebrated on the day set by said federal law with the same
force and effect as if the day on which the holiday is celebrated was actually the holiday date.
Any employee may individually elect to observe Martin Luther King, Jr. Day and shall be
allowed the day off without penalty or compensation. The Sunday preceding Labor Day of each
year shall be set aside as Memorial Sunday, in tribute to those brothers and sisters who have
passed away.

Art. IV. Sec. 2(F). - Overtime Violations. In the event the Joint Trade Committee shall find an
Employer in violation of the overtime provisions of this Trade Agreement, excluding the failure
to secure an overtime permit, it may authorize the Union to place fifty percent (50%) of the
overtime workers on the Employer’s job for the period of one (1) year. Further, during the six
(6) months following such violation, the Joint Trade Committee may require that the overtime
compensation due to the employees be paid in the form of a separate check payable to each
employee for the full overtime compensation which is paid directly to the employee.

ASSOCIATION — UNION COMMUNICATION

Art, V. Sec. 1. - When the Association notifies the Union of the presence on a job of a non-union
painting contractor working in the Trades, the Union shall respond to the Association within
forty-eight (48) hours of receipt of the notification; provided, that the Association’s notification
is in writing and includes the best available address of the job in question.

OUT OF JURISDICTION WORK

Art. VI. Sec, 1. - Out of Jurisdiction Work. The Contractor or the Employer party to this
Agreement, when engaged in work outside the geographical jurisdiction of the Union party to
this Agreement, shall employ not less than fifty percent (50%) of the workers employed on such
work from among the residents of the area where the work is performed, or from among persons
who are employed the greater percentage of their time in such area; any others shall be employed
only from the Employer’s home area. It is further provided that these employees must be

qualified to meet job requirements.
Ky
12 A
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 19 of 77

JURISDICTIONAL WORK RULES

Art. VI, Sec. 2. - Out of Jurisdiction Work. The Contractor or the Employer party to this
Agreement, when engaged in work outside the geographical jurisdiction of the Union party to
this Agreement, shall employ not less than fifty percent (50%) of the workers employed on such
work from the IUPAT District Council or Local Union of the area where the work is performed.

The Employer party hereto shall, when engaged in work outside the geographic jurisdiction of
the Union party to this agreement, comply with all of the lawful clauses of the collective
bargaining agreement in effect in said other geographic jurisdiction and executed by the
employers of the industry and the affiliated Local Unions in that jurisdiction, including but not
limited to, the wages, hours, working conditions, fringe benefits, and procedure for settlement of
grievances set forth therein; provided however, that where no affiliated Union has a current
effective agreement covering such out-of-area work, the Employer shall perform such work in
accordance with this agreement; and provided further that as to employees employed by such
Employer from within the geographic jurisdiction of the Union party to this agreement and who
are brought into an outside jurisdiction, such employee shall be entitled to receive the wages and
conditions effective in either the home or outside jurisdiction whichever are more favorable to
such employees. In situations covered by the last provision fringe benefit contributions on behalf
of such employees shall be made solely to their home funds in accordance with their governing
documents, and the difference between the wages and benefit contributions required by the away
funds and the home funds, if any, shall be paid to the employees as additional wages. This
provision is enforceable by the District Council or Local Union in whose jurisdiction the work is
being performed, both through the procedure for settlement of grievances set forth in its
applicable collective bargaining agreement and through the courts, and is also enforceable by the
Union party to this agreement, both through the procedure for settlement of grievances set forth
in this agreement and through the courts.

Art. VI. Sec. 3. - Out of Town Expenses. On all out-of-town jobs, the JOURNEYPERSON shall
be provided with transportation by his/her Employer. Commuting time in excess of one (1) hour
shall be paid for at the regular wage rate, but shall not exceed eight (8) hours in every twenty-
four (24) hour period. A JOURNEYPERSON who commutes out of town at night shall not be
paid for such commuting time, but sleeping accommodations and meals shall be provided. On
all work performed in (a) the five Counties of New York City; (b) Westchester and Putnam
Counties; and (c) Nassau and Suffolk Counties, fifty percent (50%) of all manpower up to 4
workers must come from the local unions in the respective area.

Art. VL Sec, 4, - Employees required to remain out-of-town overnight or longer shall be paid
one (1) hour additional pay per day and an allowance of not less than $100.00 per day for room
and board, unless his/her Employer provides equivalent room and board acceptable to the
employee. The Employer must submit receipts for any reimbursements paid by check or cash.

Art. VI. Sec. 5. - Any Bargaining Unit member required by his/her Employer to use his/her own
automobiles for work outside the Union’s jurisdiction shall be reimbursed at the rate of not less
than the applicable IRS standard reimbursement per mile for expenses.

i ae \S
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 20 of 77

APPRENTICE REGULATIONS

Art. VII. Sec, 1. - The wage rates for all apprentices shall be based upon JOURNEYPERSON
wages provided in Articles III and XXVII, and shall be as follows:

Painters 1st Year Apprentice

Wages:*
H&W

Pension
Annuity
Vacation*
JATF-DC9
JATF-IUPAT
LMP

PAT*

O/MA*

Promo

Total Benefit Package
Total Taxable*
Dues Checkoff
1 Hr

5/1/2019-4/30/2020
Base Rate

17.20

11.22

2.29

0.99
0.45
0.10
0.10
0.05
0.15
0.40
15.75
18.39
0.83
16.58

Overtime Rate
25.80

11.22

2.29

1.49
0.45
0.10
0.10
0.05
0.15
0.40
16.25
27.49
1.24
17.49

Subsequent increases will be allocated by the Union to wages and benefits in a timely manner
each year, but no later than 30 days before the effective date of that year’s economic package
increase. Effective 05/1/2022, and each year thereafter, the Pension contribution called for in the
Agreement shall increase by a minimum of 5% of the total negotiated increase to wages and
benefits for that year. Such increase shall be rounded up to the nearest penny.

Painters 2nd Year
Apprentice

Wages:*

H& W
Pension
Annuity
Vacation*
JATF-DC9
JATF-IUPAT
LMP

PAT*
O/MA*
Promo

Total Benefit Package

5/1/2019-4/30/2020

Base Rate
21.50
11.22
4.30

1.00

2.32

0.45

0.10

0.10

0.05

0.15

0.40
20.09

14

Overtime Rate
32.25
11.22
4.30
1.50
3.48
0.45
0.10
0.10
0.05
0.15
0.40
21.75

Ae
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 21 of 77

Total Taxable* 24.02 35.93
Dues Checkoff 1.08 1.62
1 Hr 21.17 23.37

Subsequent increases will be allocated by the Union to wages and benefits in a timely manner
each year but no later than 30 days before the effective date of that year’s economic package
increase. Effective 05/1/2022, and each year thereafter, the Pension contribution called for in the
Agreement shall increase by a minimum of 5% of the total negotiated increase to wages and
benefits for that year. Such increase shall be rounded up to the nearest penny..

Painters 3rd Year Apprentice 5/1/2019-4/30/2020

Base Rate Overtime Rate
Wages:* 25.80 38,70
H&W 11.22 11.22
Pension 5.30 5.30
Annuity 2.60 3.90
Vacation* 3.12 4.68
JATF-DC9 0.45 0.45
JATF-IUPAT 0.10 0.10
LMP 0.10 0.10
PAT* 0.05 0.05
O/MA* 0.15 0.15
Promo 0.40 0.40
Total Benefit Package 23.49 26.35
Total Taxable* 29.12 43.58
Dues Checkoff 1.31 1.96
1 Hr 24.80 28.31

Subsequent increases will be allocated by the Union to wages and benefits in a timely manner
each year, but no later than 30 days before the effective date of that year’s economic package
increase. Effective 05/1/2022, and each year thereafter, the Pension contribution called for in the
Agreement shall increase by a minimum of 5% of the total negotiated increase to wages and
benefits for that year. Such increase shall be rounded up to the nearest penny..

Painters 4th Year Apprentice 5/1/2019-4/30/2020

Base Rate Overtime Rate
Wages:* 34.40 51.60
H&W 11.22 11.22
Pension 8.64 8.64
Annuity 4.40 6.60
Vacation* 4.35 6.53

JATF-DC9 0.45 0.45
JATF-IUPAT 0.10 0.10 ah
15 )
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 22 of 77

LMP 0.10 0.10
PAT* 0.05 0.05
O/MA* 0.15 0.15
Promo 0.40 0.40
Total Benefit Package 29.86 34.24
Total Taxable* 38.95 58.33
Dues Checkoff 1.75 2.62
1 Hr 31.61 36.86

Subsequent increases will be allocated by the Union to wages and benefits in a timely manner
each year, but no later than 30 days before the effective date of that year’s economic package
increase. Effective 05/1/2022, and each year thereafter, the Pension contribution called for in the
Agreement shall increase by a minimum of 5% of the total negotiated increase to wages and
benefits for that year. Such increase shall be rounded up to the nearest penny.

Art. VII. Sec. 2. - All apprentices shall be indentured for a four (4) year apprenticeship. A year
shall be completed upon performance by the apprentice of 1500 hours of on the job training with
Signatory Employers and 144 hours of instruction conducted by the District Council No. 9 Joint
Apprenticeship and Training Fund. Upon completion of the apprentice program, such apprentice
shall be considered a full-fledged JOURNEYPERSON and shall receive full

JOURNEYPERSON wages, provided the apprentice complied with the rules of the Joint
Apprentice Committee, as defined in Article VII, Section 8.

Art. VII. Sec. 3. - Employers shall not require that an apprentice work when the apprentice is
requircd to attend Apprentice Training School unless the Employer has received permission in
advance from the Apprentice Training Coordinator.

Art. VII. See. 4. - All submitted bills covering wallcoverer apprentices shall state the
classification of apprenticeship and the number of hours worked. Bills must be submitted and
paid weekly.

Art. VII. Sec. 5. - Apprentice Ratio. For the term of this Trade Agreement, the ratio of
apprentices to JOURNEYPERSONS must be maintained at one (1) apprentice for every three (3)
JOURNEYPERSONS employed per shop.

Art. VII. Sec. 6. - Violations. Upon the failure of an Employer to comply with the terms of
Sections 4 and 5 above, the Joint Apprentice Committee, after due notice to the Employer, shall
designate the appropriate number of apprentices to be employed in the shop.

Art. VII. Sec. 7. - No apprentice receiving less than 60% of JOURNEYPERSON wages shall be
placed in a shop unless that shop already employs at least one apprentice receiving the 80% rate.
This rule may be waived when there are no apprentices available in the category of 80%. No

apprentice receiving less than 80% of the JOURNEYPERSON wages shall work by himself on a

job.

i A
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 23 of 77

Art. VII. Sec. 8. - The Joint Apprentice Committee shall consist of six (6) members, three of
whom shall be designated by the Association of Master Painters & Decorators of New York, Inc.
and three shall be designated by the Union. One of the three designated by each party shall
include a representative of the wallcoverers craft and another representative will be from the dry
wall tapers craft. The Joint Apprentice Committee shall be responsible for the placement and
training of apprentices in the Trades as work is available, and in accordance with any rules
adopted by the Joint Apprentice Committee. The Joint Apprentice Committee shall meet
quarterly to evaluate new products and technologies.

Art, VII. Sec. 9. - The conditions of employment of apprentices shall be regulated by the Joint
Apprentice Committee, which shall also have the power to formulate regulations for a system of
required employment for apprentices including the supervision of apprentices, however, no
restrictions shall be placed on the type of work performed or the tools utilized by apprentices.
All apprentices shall be bound by the Agreement they sign and by all the rules and regulations of
the Joint Apprentice Committee.

Art. VIL. Sec. 10. - The bargaining Parties direct the trustees of the Joint Apprentice Committee
to create a mentor program for apprentices,

Art. VII. Sec. 11. - The Parties agree to cooperate in adjusting the apprentice package to
comply with all applicable laws.

Art. VII. Sec. 12. - There shall be no restrictions on the performance of spraying work by
apprentices if the apprentices performing such work are under the supervision of a Journeyman.

Art. VII. Sec. 13. - Employers agree to take a more active role in the apprentice program with
the goal of improving the program.

PAYMENT OF WAGES

Art. VIII. See. 1. - Wages shall be paid on the job, during regular working hours. Payday shall
be on Thursday. Wages shall be paid by check or direct deposit. In the event that the payday
falls on a holiday, payment shall be made on the day before the holiday. If payment by check is
made on a Friday or on the day before a holiday, the employees shall be allowed one half hour
off to cash their checks. Work week ending must be on Tuesday. Association Employers who
have previously disbursed payroll checks without sufficient funds (one offense) shall be liable
for a 20% penalty, or in an amount determined by the Joint Trade Committee. The penalty shall
be paid to the employee in addition to the amount for which the check was written.

Art. VIII. See. 2. - JOURNEYPERSONS and apprentices not paid on the day provided in the
preceding Sec.1 shall be paid two (2) hours pay in addition to the wages due them. If the
JOURNEYPERSONS and apprentices are not paid by the following Monday at 8:00 a.m., upon
notification from the Union to the Association Employer, no JOURNEYPERSON or apprentice
shall start work on that job until payment is made in full to all JOURNEYPERSONS and
apprentices. In addition to all other sums due them, the JOURNEYPERSONS and apprentices
shall not be paid less than a full day’s wages for that day.

Art. VII. Sec. 3. - Not more than two day’s pay shall be held back.

5
17 )°
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 24 of 77

Art. VIII. Sec. 4. - Wage Statements. At the time of payment of wages, the Association
Employer shall give to each Employee a statement in ink or indelible pencil showing the amount
of each and every deduction from the wages, including administrative dues check-off as provided
in Article XX, section 10. The statement shall also show the employee’s Social Security number
and signatory Association Employer’s name and employer identification number or state that it is
issued by a payroll company on the signatory Employer name’s behalf.

Art. VIII. Sec. 5. - Time sheets may be provided by the Association Employer. If provided,
time sheets shall be filled out by each JOURNEYPERSON and apprentice, upon request of the

Association Employer.
JOB STEWARDS

Art. TX. Sec. 1(A). - Job Stewards. On any job employing two (2) or more employees, the

Union shall select a Job Steward from among the employees working on the job. The selected
Job Steward must be a qualified Journeyman and be certified through the Union’s Steward’s
course and all employees are eligible to attend the course and become certified. The Union
commits to continuing to implement and improve an accessible and appropriate training process
to create more skilled Steward candidates. Once the Job Steward is selected, he shall remain on
the job as the second to last man on the job. All Employers outside the jurisdiction of this
District Council must have a Job Steward from the Union IIall, on each job. The qualifications of
steward are in the DC 9 By-Laws.

Art. IX. Sec. 1(B). - The Parties reaffirm their commitment that all stewards will solely be
working stewards. Unqualified or unproductive job stewards may be removed, subject to review
by the Joint Trade Committee, which shall convene a hearing within 24 hours.

Art. IX. See. 1(C).

(a) If the Union files a grievance in accordance with Article XIII of this Trade Agreement for (i)
the use of non-union employees on the job; or (ii) non-payment of wages or fringe benefit
vouchers or shortages thereof, the Joint Trade Committee shall conduct a hearing within forty-
eight (48) hours. All work shall continue on said job pending the hearing. No postponements of
the hearing shall be granted under any circumstances. If the hearing does not take place within
48 hours because of management’s unavailability, the Union reserves the right to stop the job.

(b) If the Joint Trade Committee finds that an Employer has committed either of the violations
set forth in sub-section (a) above, the remedies shall be as follows:

(i) First violation for use of non-Union employee(s): the Union will appoint a
job steward from the Union Hall on all the Employer’s jobs employing
more than one (1) employee for a period of one year.

(ii) Second violation for use of non-Union employee(s): the Union will
appoint a job steward from the Union [Iall on all of the Employer’s jobs
employing more than one (1) employee for the life of this Trade
Agreement.

18 ty’

2

<=
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 25 of 77

(ii) “First violation for non-payment or shortage of wages: the Union will
appoint a job steward from the Union Hall on all the Employer’s jobs
employing more than one (1) employee for a period of one year.

(iv) | Second violation for non-payment or shortage of wages: the Union will
appoint a job steward from the Union Hall on all of the Employer’s jobs
employing more than one (1) employee for the life of this Trade
Agreement.

(v) First violation for non-payment of fringe benefit vouchers or shortages
thereof for all employees on the job: The Union will appoint a job steward
from the Union Hall for the duration of the job on which the violation was
committed.

(v1) Second violation for non-payment of fringe benefit vouchers or shortages
thereof for all employees on the job: The Union will appoint a job steward
from the Union Hall on all of the Employer’s jobs employing more than
one (1) employee for a period of one year.

(vil) In the event that a job steward has been removed from a job, the placed
job steward will be of the same status (e.g., journeyman, apprentice) as the
job steward being removed.

(c) In the event that there is an individual voucher or wage shortage for an employee working on
a job, the Union will notify the Employer in writing and demand that the employec be made
whole. The Employer will then have forty-eight (48) hours from verified receipt of the Union’s
written demand to make the employee whole. If the Employer fails to make the employee whole
within forty-eight (48) hours, the Union may remedy the violation in accordance with sub-
sections (a) and (b) above.

(d) No Retaliation. There shall be no retaliation by the Employer against any employee who
reports to the Union any alleged violation of this Trade Agreement. The employee must report
the violation to the Union within fourteen (14) days of the date of the occurrence of the violation.
The Union must file a grievance on said violation in accordance with Article XIII of this Trade
Agreement within thirty (30) days of the date it receives the complaint from the employee. The
grievance and arbitration procedures of Article XIII of the Trade Agreement must be exhausted
before the employee may individually commence an action in any other forum to remedy any
alleged violation of this Trade Agreement.

SHOP STEWARDS

Art. IX. Sec. 2(A). - Shop Stewards. All new Employers who become Parties to this Agreement
shall have a shop steward appointed by the Union. In shops having the following annual payroll
or less, there shall be a Shop Steward who shall be placed solely by the Union:

As of January 1, 2019: $1,950,000.00 f)
As of January 1, 2020: $2,050,000.00 hy’

19
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 26 of 77

As of January 1, 2021: $2,150,000.00
As of January 1, 2022: $2,250,000.00
As of January 1, 2023: $2,350,000.00

The annual payroll amounts set forth above shall be based on the calendar year immediately
preceding each date set forth above. The annual payroll amounts shall be based on bargaining
unit employees only.

The Union shall appoint the Shop Steward from the shop, as long as there is an individual in the
shop with the proper qualifications. The selected Shop Steward must be a qualified Journeyman
and be certified through the Union’s Steward’s course and all employees are eligible to attend
the course and become certified. The Union hereby commits to continuing to implement and
improve an accessible and appropriate training process to create more skilled Shop Steward
candidates.

Art. IX. Sec. 2(B). - The Parties reaffirm their commitment that all stewards will solely be
working stewards. Unqualified or unproductive shop stewards may be removed, subject to
review by the Joint Trade Committee, which shall convene a hearing within 24 hours.

Art. IX. Sec. 2(C). - Duties of the Shop Steward shall be as follows:

(i) The duties of a Steward shall consist of examining the dues books, work cards, and
reviewing and reporting for voucher program compliance of the Journeypersons and
Apprentices on the job and enforcing Union conditions and proper working conditions.

(ii) It is the responsibility of every Employer to submit weekly reports provided by the Union
and designated or called “Shop Steward Reports”. Failure to submit such reports will result
in a fine of five hundred dollars ($500) for each missing report.

Art. IX. Sec. 2(D). - If any Steward is paid and receives any money or other things of value over
and above his regular JOURNEYPERSONS wages for work actually performed in accordance
with the provisions of this Agreement, the Joint Trade Board shall impose appropriate penalties
upon both Employer and the Steward. All the JOURNEYPERSONS on the job shall receive the
same wages as the Steward has received during the period of his violation, and the Steward shall
be removed from the Steward List for a period of at least five (5) years.

TIME FOR STEWARDS’ DUTIES

Art. IX. Sec. 3(A). - A Steward shall perform a fair day’s work as a working
JOURNEYPERSON,

Art. IX. Sec. 3(B). - No Steward shall be discriminated against for the proper performance of
their duties, Said Steward shall be allowed for the performance of their Steward’s duties not less
than one hour per day, on jobs having five or more men.

20 A
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 27 of 77

STEWARDS’ COMMITTEE

Art. IX. Sec. 4, - There shall be a Stewards’ Committee composed of two representatives
appointed by the Associations and two representatives appointed by the Union.

Art. EX. See. 5. - The Stewards’ Committee shall hcar Employer complaints against Stewards on
charges of misconduct or Union complaints of abuse of Steward’s rights and shall meet within
48 hours. The Steward may not be suspended pending the disposition of charges if such failure is
due to the absence of the Employer’s representatives. He may be so suspended, however, if the
Committee’s failure to meet is due to the absence of the Union’s representatives. A quorum of
the Committee shall consist of one representative from each side and its finding shall be decided
by unit vote.

Art. IX. Sec. 6. - Deadlock. In the event the Stewards’ Committee deadlocks or otherwise fails
to decide any complaint, either party may, within thirty days, refer the complaint to the Joint
Trade Board for final and binding decision, in accordance with the rules and regulations of the
Board.

Art. IX. See. 7. - The Parties agree to establish a joint labor-management committee, the purpose
of which is to identify violations of this Trade Agreement by, including but not limited to,
reviewing shop steward reports and remittance reports. The committee will meet on a regular
basis. The committee will hire one full-time staff person whose function will be, among other
responsibilities to be determined by the committee, to monitor shop steward reports and
remittance reports and report to the committee any potential violations of the Trade Agreement
for further action by the committee, and to make site visits as necessary to ascertain whether the
Trade Agreement is being violated.

JOB REGISTRATION

Art. X. Sec. 1. - Registration of Jobs.

(a) Every Association Employer must register with the Union prior to the commencement of
any unscheduled job, on a written, numerically ordered job registration form that shall be
provided by the Union. The completed registration form shall state the exact location and nature
of the job or operation. The Association Employer on a scheduled job or operation shall, within
twenty-four (24) hours after the commencement of the job or operation, file with the Union a
written statement of the exact location and nature of the job or operation, and shall not thereafter
be required to make any further report with respect to such job or operation within that calendar
year. In the event that any work on said job or operation is done by any other Employer, such
other Association Employer shall, within forty-eight (48) hours after commencement of the
work, file with the Union a written statement of the work to be performed by the other Employer.
All exterior work shall be reported each time, prior to starting the job. The number of
registrations filed must coincide with dates of the work performed.

(b) All job registrations from all areas under the jurisdiction of the Union must be sent by
electronic mail to jobregistration@dc9.net, or mailed by overnight express to the Union’s offices
at 45 West 14th Street, New York, NY 10011, prior to commencement of any job or operation

 

fy"

Q
21 hj
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 28 of 77

requiring registration. Such job registrations shall be shared within the Union on a need to know
basis, and will not be shared externally except to the Executive Director of the Association.

(c) All overtime registrations must be sent by electronic mail to jobregistration@dc9.net, or
mailed by overnight express to the Union’s offices at 45 West 14th Street, New York, NY
10011, at least forty-eight (48) hours prior to the commencement of overtime, whenever
possible.

Failure to register all jobs on a timely basis will result in fines as established and amended by the
Joint Trade Committee.

(d) Scheduled buildings shall be registered when work commences and thereafter re-
registered with the Union on January 1 of each year.

(e) Every Association Employer shall report the loss of any scheduled building to the Union
in writing within twenty-four (24) hours.

UNION REPRESENTATIVES

Art. XI. Sec. 1. - Any Union Representatives and/or Union employee may visit all jobs and
shops for the purpose of ascertaining compliance with the provisions of this Trade Agreement.
Association Employers will make their best efforts to gain access to buildings where they are
working for Union Representatives and/or Union employee to investigate compliance with the
provisions of this Trade Agreement.

GRIEVANCES AND DISPUTES
Art. XII. Sec. 1. - The Employee Grievance Procedure shall be as follows:

(a) Foreman Review. An employee’s grievance shall first be presented by his Steward to the
foreman. If no satisfaction is reached within twenty-four (24) hours, that matter shall be referred
to the Association Employer and the Union.

(b) Steward’s Review. The Steward shall review the grievances with the supervisor or any
other representative designated by the Association Employer. Ifa satisfactory settlement is not
reached within twenty-four (24) hours, the matter shall then be reduced to writing and referred to
the Joint Trade Committee for hearing and decision pursuant to Article XIII of this Trade
Agreement.

JOINT TRADE COMMITTEE & JOINT TRADE BOARD
Art. XIII. See, 1. - Joint Trade Committee.

The Joint Trade Committee is hereby created, for the Union and Employers covered by this
Trade Agreement. The Joint Trade Committee shall consist of not less than two (2) Association

22

  
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 29 of 77

representatives and two (2) Union representatives. The Association representatives shall be
appointed by the Association of Master Painters and Decorators of New York, Inc. which shall
select such representatives for the Joint Trade Committee except in cases where a drywall taping
contractor is a respondent in which case the Drywall Taping Contractors’ Association of Greater
New York shall appoint one of the Association members of the Joint Trade Committee.

Art. XHII. Sec. 2. - Joint Trade Board.

A Joint Trade Board is hereby created, which shall be comprised of the President of the
Association of Master Painters and Decorators of New York, Inc., and the Business Manager /
Secretary-Treasurer of the Union, or representatives respectively designated by each of them.

Art. XII. See. 3. - Jurisdiction of the Joint Trade Committee and Joint Trade Board.

(a) The Joint Trade Committee and Joint Trade Board are empowered to hear and decide in
arbitration as hereinafter provided, all grievances and disputes which arise between the Parties as
to the interpretation or application of this Trade Agreement and to make such awards or assess
remedies, damages and penalties for violations of this Trade Agreement. The Joint Trade
Committee and Joint Trade Board shall have the authority to issue awards with respect to all
grievances and disputes in any manner which they deem reasonable. The Joint Trade Committee
and the Joint Trade Board shall have all powers necessary to remedy complaints brought before
them including, but not limited to (i) wages and contributions owed; (ii) liquidated damages; (iii)
interest on monies due; (iv) attorneys’ and auditors’ fees; and (v) the cost and expenses of
arbitration; (vi) failure to allow audits; (vii) alter ego/single employer issues; (viii)
subcontracting issues; and (ix) any fines and/or penalties imposed.

(b) All grievances or disputes against members of either party to this Trade Agreement, for
alleged violations of the same, which have not been adjudicated by the Joint Trade Committee
for any reason, shall be adjudicated by the Joint Trade Board.

(c) The Joint Trade Committee may, but is not required to, include in their award against a
signatory Employer, and any signatory or non-signatory alter-ego thereof, any and all delinquent
fringe benefit contributions plus interest, liquidated damages, auditors’ fees, attorneys’ fees and
cost owed by said Employer(s). The decisions, findings and awards of the Joint Trade Committee
shall be final and binding upon the signatory Employer and the Union, but not upon the Funds.
The Joint Trade Committee may enforce the decision, findings and awards or may refer their
award for fringe benefit contributions to the Funds for enforcement and collection. Enforcement
of any award issued by the Joint Trade Committee shall not be considered a waiver by the Funds
(or an election of remedies by the Funds) of the right to collect any fringe benefit contributions,
interest, liquidated damages or late charges, for any time period, owed by the signatory
Employer to the Funds and the Funds may pursue any and all collection efforts, including but not
limited to, the filing for a lawsuit in Court, in order to collect any fringe benefit contributions,
interest, liquidated damages or late charges owed by the signatory Employer, and any signatory
or non-signatory alter-ego thereof, to the Funds. The Joint Trade Board shall have access to all
appropriate benefit information to the extent permitted by state, federal, and local law.
Furthermore, the Joint Trade Board members may be required to sign nondisclosure agreements
in connection with access to such benefit information. The Joint Trade Committee or Joint Trade
Board, upon issuance of a finding of delinquency, may also issue an award requiring the Ay

23 n\y
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 30 of 77

payment of the fines set forth in Article XIII, Section 11, Violation 9 and to order the remedies
set forth in Article IX.

(d) The Joint Trade Committee and the Joint Trade Board are also empowered to (i) issue
interpretive rules or other rules and regulations as they deem necessary to give full force and
effect to their decisions; (ii) conduct audits of Association Employers’ records; (iii) upon request
of both Parties, recommend amendments or changes to this Trade Agreement; and (iv) appoint
such persons or committees as may be necessary to aid in the performance of their duties.

(e) The Joint Trade Board shall address issues or disputes arising out of any market recovery,
organizing or other relief provisions in this Agreement or the Market Recovery and Other Relief
Provisions Agreement.

Art. XIII. See. 4. - Procedures.

(a) The Joint Trade Committee and Joint Trade Board may, when deemed necessary,
promulgate amendments and revisions to the rules and regulations set forth in this Article
governing their own conduct. The Parties to this Trade Agreement agree to be bound by any
such amendments and revisions.

(b) The Joint Trade Committee and Joint Trade Board shall meet at their discretion.

(c) When the Joint Trade Committee votes on a question, complaint or finding, the
Association and the Union shall each have one (1) vote and these votes shall be equal regardless
of the number of representatives present and voting.

(d) The decisions, findings and award of the Joint Trade Committee and/or the Joint Trade
Board shall be final and binding upon the Association Employer and the Union, all members
thereof, and all interested Parties.

RULES AND REGULATIONS
Art. XIII. Sec 5.
(a) Filing of the Demand to Arbitrate a Grievance or Dispute.

(i) A demand to arbitrate a grievance or dispute shall be in writing and shall be filed by
mail or hand-delivered to the Joint Trade Committee by either the Union or the
Association. Demands also shall be filed by the Union to the Association and by the
Association to the Union. The demand shall state the name of the aggrieved party, and
the name of the party against whom the grievance or dispute is asserted. The party filing
the grievance or dispute shall thereafter be called the complainant. The party against
whom the grievance or dispute is asserted shall thereafter be called the respondent.

(ii) Each demand shall set forth only one alleged grievance or dispute in simple and
concise form, and shall set forth the basis of the grievance or dispute, with appropriate
reference to the Trade Agreement provisions at issue, to the extent known. The demand
shall also set forth the date of the particular incident and, if known, the name(s) of the

9
24 h
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 31 of 77

person and/or Association Employer(s) involved. The demand may also set forth the
remedy sought.

(iii) Every demand to arbitrate shall specify the name of the party serving the demand, or
of an officer or agent thereof if such party is an association or corporation, and shall state
that unless the party served applies to stay the arbitration within twenty (20) days after
such service or, in the case of Article IX grievances, 48 hours after such service, he/she
shall thereafter be precluded from objecting that a valid agreement was not made or has
not been complied with, and from asserting in court the bar of a limitation of time.

(b) Service of the Demand to Arbitrate a Grievance or Dispute and Setting of the Date of
Hearing.

(i) Simultaneously with the filing of the demand with the Joint Trade Committee, the
complainant will serve a copy of the demand upon the respondent. Within fourteen (14)
days of the filing of the demand, the Joint Trade Committee shall notify the complainant
and respondent of the date and time for the hearing of the grievance or dispute before the
Joint Trade Committee. Service upon the respondent of the complainant’s demand to
arbitrate, and service upon the complainant and respondent by the Joint Trade Committee
of the notice of the date of the hearing of the arbitration, shall be by certified mail and
return receipt requested, or overnight express mail. The mailing to an Association
Employer shall be made to the Association Employer’s address on file with the Union.

(ii) The date set for the hearing by the Joint Trade Committee shall not be less than
twenty (20) days, nor more forty-five (45) days, from the date the notice was mailed by
the Joint Trade Committee. The Joint Trade Committee may change these time periods at
its discretion.

Art. XIII. Sec. 6. - Respondent.

The respondent may submit to the Joint Trade Committee and to the complainant a response to
the complainant’s demand to arbitrate, provided that the response is received by the Joint Trade
Committee no less than three (3) days before the date of the hearing fixed in the notice.

Art. XIII. See. 7. - Arbitration Hearings.

(a) Representation of the Complainant and Respondent. The Union as a complainant or
respondent shall be represented at the hearing by an officer or representative of the Union
authorized by its Secretary-Treasurer to act in such capacity, or by the business representative of
the local union having jurisdiction over the geographical area where the incident giving rise to
the demand to arbitrate occurred. An Association Employer as a complainant or respondent, if a
corporation, shall be represented at the hearing by an officer thereof, or, if a sole proprietorship,
partnership or unincorporated business association, by a principal thereof. If a complainant or
respondent is a member of an Employer association recognized by the Union, it may also be
represented at the hearing by a duly authorized member of such association. A party has the
right to be represented at the hearing by legal counsel.

(b) Hearing procedures. The arbitration hearing shall be conducted by two (2) chairpersc s
who shall be members of the Joint Trade Committee, one of whom shall be an Association
25

 
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 32 of 77

representative and the other a Union representative. The grievance or dispute, proof of due
service of same and any response thereto by the respondent will be presented at the inception of
the hearing. The complainant may present witnesses and other evidence in support of the
request, and the respondent may present witnesses in its defense. The respondent and
complainant will both have the right of cross-examination. The Joint Trade Committee shall be
the judge of the relevance and materiality of the evidence offered, and conformity to the state or
federal rules of evidence shall not be necessary. The Joint Trade Committee (and any
subsequent arbitrators, i.e. the JTB or AAA, pursuant to this Article) shall also consider any
alleged violations of the National Labor Relations Act and apply any statutory remedies, if any,
with respect to any violation of the National Labor Relations Act.

(c) | Nature of Hearings. Hearings shall be as informal as may be reasonable and shall be
conducted in the manner considered appropriate by the chairpersons. The chairpersons shall have
the authority to vary the procedures as they deem necessary in order to insure that each party is
afforded a full and fair opportunity to present any and all material and relevant evidence.

(d) Corroborating Witness. Absent extraordinary circumstances, the Union must produce a
corroborating witness (i.e., an individual with firsthand knowledge of the violation) to the Joint
Trade Committee in order to meet its burden of proof at a hearing. There shall be no retaliation
against any member who provides witness testimony to the Joint Trade Committee.

(e) Minutes of Proceedings. Any party desiring a stenographic record shall make
arrangements directly with a stenographer and shall notify the other party and the Joint Trade
Committee at least three (3) days in advance of the scheduled hearing date. The requesting party
shall pay the cost of the transcript and a copy of same must be made available at no cost to the
Joint Trade Committee upon the conclusion of the hearing.

(f) Postponements. Except as provided in Article IX, Section 1(c) and (a), the Joint Trade
Committee may, for good cause shown, postpone any hearing upon the request of a party or upon
the Joint Trade Committee’s own initiative, and shall also grant such postponement when all of
the Parties agree.

(g) Hearings in the Absence of a Party. The hearing may proceed in the absence of a party or
representative who, after due notice, fails to appear or fails to obtain a postponement. A decision
and award of the Joint Trade Committee or Joint Trade Board shall not be made solely on the
default of a party. The Joint Trade Committee shall require the party who is present to submit
such evidence as may be required for the making of a decision.

(h) Interpretation and Application of Procedures, Rules and Regulations. The Joint Trade
Committee and Joint Trade Board shall interpret and apply the above procedures, rules and
regulations insofar as they relate to the power and duties of the Joint Trade Committee and the
Joint Trade Board, respectively. If an unresolvable difference arises between the Union and
Association representatives on the Joint Trade Committee concerning the meaning or application
of these procedures, rules and regulations, it shall be resolved and decided by the Joint Trade
Board.

Art. XIII. Sec. 8. - Awards. A).

26
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 33 of 77

(a) The Joint Trade Committee will, no later than thirty (30) days after the close of the
hearing, adjust or dispose of the grievance or dispute by rendering an award which may include
the imposition of fines and/or penalties, and any statutory remedies available under the National
Labor Relations Act or other applicable Laws and Rules. The fines or penalties which may be
imposed by the Joint Trade Committee are set forth in the schedule of standardized fines which
are made a part of this Article as Section 11. If a demand for arbitration seeks the recovery of
wages and/or benefits, the calculation of those wages and benefits shall be presented and
determined at the hearing and the total amounts owed shall be reflected in the award.

(b) In the event the Joint Trade Committee fails to render an award within the time provided
in the preceding sub-section (a) or a decision cannot be made duc to deadlock of the Joint Trade
Committee, the Joint Trade Committee shall submit the grievance or dispute to the Joint Trade
Board, and the Joint Trade Board shall render an award. The failure of the members of the Joint
Trade Board to be present at the arbitration hearing before the Joint Trade Committee shall not
preclude the issuance of an award by the Joint Trade Board.

(c) The awards of the Joint Trade Committee and/or the Joint Trade Board, including an
award of fines or penaltics, shall be final and binding upon the complainant and respondent and
all interested parties (except as provided in Article XII Sec. 3(c)), and judgment may be entered
upon the award in accordance with applicable law in any court having jurisdiction thereof.

Art. XIII. See. 9. - Fines and Penalties

(a) All fines and penalties awarded by the Joint Trade Committee and/or the Joint Trade
Board, less the reasonable administrative cost and expenses actually incurred, shall be used to
defray the costs of District Council No. 9’s enforcement of Joint Trade Committee awards, to
advance the industry, to sponsor educational programs for the members in good standing of the
Union and their children, to aid and assist in the establishment of programs to increase business
activity within the industry and develop and maintain maximum job opportunities for those
Union members.

(b) When a Joint Trade Committee or the Joint Trade Board finds that an Association
Employer is guilty of violating the Trade Agreement, the Joint Trade Committee or the Joint
Trade Board may, at its discretion, authorize the Union to designate up to fifty percent (50%) of
the JOURNEYPERSONS in the employ of such Association Employer for a period not
exceeding six (6) months, provided that, with respect to violations of Article IV, the remedies set
forth in Article IV, Section 2(F) shall be applicable.

Art, XIII. Sec. 10. - Protection of Complainants.

No Association Employer shall dismiss any JOURNEYPERSON for giving evidence at an
arbitration hearing. Such person giving evidence or testimony shall have the protection of the
Joint Trade Committee and Joint Trade Board.

Art. XIII. Sec. 11. - Schedule of Fines. h
27
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 34 of 77

The schedule of fines which shall be in effect for the duration of this Trade Agreement, or until
such time as amended by the Joint Trade Board, will be not less than the following:

Violation 1: No Registration
Ist Offense
$1000.00
2nd Offense
$1500.00
3rd Offense
$3000.00 within 12 months, plus the Joint Trade Committee has discretion to
implement 50% of the men on the job from the Union.
*The Parties agree that the Joint Trade Board has the discretion to hold in
abeyance a first offense violation under this section. However, should the same
Employer commit a second offense of the same violation, the penalty for any
violation held in abeyance will be due in addition to the penalty for the second
offense.

Violation 2; No registration and non-union men on the job

Ist Offense
$3000.00 - no registration
$4000.00 - each non-union man

2nd Offense
$4000.00 - no registration, plus
$10000.00 for each non-union man, plus the Joint Trade Committee has
discretion to implement 50% of the men on the job from the Union.

Violation 3:_ No overtime permit.
Ist Offense
$1000.00
2nd Offense
$2000.00
3rd Offense
$3000.00 within 12 months, plus the Joint Trade Committee has discretion to
implement 50% of the men on the job from the Union
*The Parties agree that the Joint Trade Board has the discretion to hold in
abeyance a first offense violation under this section. However, should the same
Employer commit a second offense of the same violation, the penalty for any
violation held in abeyance will be due in addition to the penalty for the second
offense.

Violation 4: No overtime permit with non-union man on the job.
ist Offense
$6000.00 - no permit
$3000.00 - each non-union man

2nd Offense
$10000.00 - no permit .
$4000.00 - each non-union man J i)

28
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 35 of 77

3rd Offense
$12000.00 within 12 months, plus $6000.00 for each nonunion man plus the
Joint Trade Committee has discretion to implement 50% of the men on the job
from the Union.

Violation 5: Discrimination against Job or Shop Steward or retaliation against “whistleblowers”
lst Offense
Wages and fringe benefits $2000.00 liquidated damages

Violation 6: Non-Union man
Ist Offense
$4000.00 for each non-union man plus $2000.00 liquidated damages
2nd Offense
$10000.00 for each non-union man plus $3000.00 liquidated damages plus the
Joint Trade Committee has discretion to implement 50% of the men on the job
from the Union.

Violation 7: Subcontracting to non-union employer
lst Offense
Penalty contingent upon size and scope of project plus $6000.00 liquidated
damages.

Violation 8: Failure to submit Shop Steward Reports or Remittance Reports
Ist Offense
$1000.00 each missing report.

Violation 9: Failure to pay wages and/or fringe benefits or payment in cash for wages and/or
fringe benefits
lst Offense
Any wages and fringe benefits owed plus liquidated damages in an amount
equal to the unpaid (or cash-paid) fringe benefits only, but no less than
$4,000.00.

Violation 10: Use of market recovery or other special rate journeyperson(s) on non-market
recovery job(s) or other corresponding operation(s).
lst Offense
Three times the penalty of Violation 6 above and the Joint Trade Committee
has the right to suspend or terminate the use of market recovery for a period of
time to be determined by the Joint Trade Committee.

Applicable to all violations above:

In addition to the penalty listed above with respect to the violations set forth in Section 11
above, with the exception of violations 1 and 8 (addressed below), if a violation is found the
Joint Trade Committee and/or the Joint Trade Board shall direct the Union to appoint a job
steward from the Union Hall for the duration of the job. With respect to violations | and 8, in .
addition to the penalty listed above with respect to the violations set forth in Section 11 above, 4
the Joint Trade Committee and/or the Joint Trade Board may direct the Union to appoint a job / .
29
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 36 of 77

steward from the Union Hall for the duration of the job.
Art. XIII. Sec. 12. - Deadlock or Failure of the Joint Trade Board to Render a Decision.

If the Joint Trade Board deadlocks or otherwise fails to render an award deciding any grievance
or dispute within fourteen (14) days of submission to it by the Joint Trade Committee, either
party may, within thirty (30) days of the expiration of said fourteen (14) day period, refer the
grievance or dispute to arbitration by filing a written request with the Joint Trade Board, with a
copy served upon the opposing party. Upon receipt of such request, the Joint Trade Board shall
promptly submit such grievance or dispute to arbitration pursuant to the Labor Arbitration Rules
of the American Arbitration Association (“AAA”). The decision of the AAA arbitrator shall be
final and binding.

STRIKES AND LOCKOUTS

Art. XIV. Sec. 1. - There shall be no strikes or lockouts in the shops or upon the work of any
Association Employer, nor shall the members of the Union collectively leave the job of an
Association Employer. he Union reserves its constitutional right not to work with non-union
journeypersons. It is further agreed that before the Union removes any JOURNEYPERSON or
apprentice from a job site under this reserved right, the Union shall give notice as soon as
reasonably possible, but at least twenty-four (24) hours’ notice, to the Association Employer, and
the Joint Trade Board or the Joint Trade Committee. It is agreed that no support is to be given to
a union that has removed its journeypersons in violation of any applicable no-strike clause.

Art. XIV. Sec. 2. - Any Association Employer who has been judged by the Joint Trade Board or
the Joint Trade Committee to be in violation of this Trade Agreement or guilty of any charge
brought against it before the Joint Trade Board or the Joint Trade Committee shall be outside the
protection of Art. XIV, Sec. 1, until such time as it is in compliance.

Art. XIV. Sec. 3. - If an Association Employer fails to comply with a decision of the Joint Trade
Board or a Joint Trade Committee, the Union must order its JOURNEYPERSONS and
apprentices to cease work until that Association Employer is in compliance on any and all jobs.

Art. XIV. Sec. 4. - Employees covered by this Trade Agreement shall have the right to respect
any legal primary picket line validly established by any bona fide labor organization, and the
Union has the right to withdraw employees covered by this Trade Agreement whenever the
Association Employer is involved in a legitimate primary labor dispute with any bona fide labor
organization.

Art. XIV. Sec. 5. - For any foreman who receives a minimum of 48 weeks of pay from one

Association Employer, District Council No. 9 will, upon written request from that Association

Employer, make arrangements so that mandatory picketing by that foreman will not interfere

with his or her work schedule. The Association Employer must identify the foremen on its roster

at the time of its written request, which must be made during the month of January for that year.

In connection with this paragraph only, the Association Employer shall notify the Union in

writing if a foreman’s status changes. Q:
\

Ni

30
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 37 of 77

SUBCONTRACTS
Art. XV. Sec. 1. -

(a) To protect and preserve for the employees covered by this Trade Agreement all work
they have performed and all work covered by this Trade Agreement, and to prevent any device
or subterfuge to avoid the protection and preservation of such work, it is agreed that if any
Association Employer performs on-site construction work of the type covered by this Trade
Agreement, under its own name or the name of another, as a corporation, company, partnership,
or other business entity, including a joint venture, wherein the Association Employer, through its
otficers, directors, partners, owners, or stockholders, exercises directly or indirectly (through
family members or otherwise), management, control, or majority ownership, the terms and
conditions of this Trade Agreement shall be applicable to all such work and shall be responsible
for the payment of the benefit contributions when due to the Funds.

(b) Any signatory Employer who contracts work to a signatory sub-contractor or a non-
signatory sub-contractor for a particular job, which work is covered under this Trade Agreement
shall be responsible for the sub-contractor’s delinquent contributions should the sub-contractor
fail to remit the benefit contributions when due to the Funds.

Art. XV. See. 2. - All charges of violations of Section 1 of this Article shall be considered as a
dispute and shall be processed in accordance with the provisions of this Trade Agreement on the
handling of grievances and the final and binding resolution of disputes as provided in Articles
XII and XIII, with the exception that collection of benefit contributions may alternately be
processed by the Funds and the Trustees may bring a lawsuit against the Employer to collect the
unpaid benefit contributions plus interest, liquidated damages and fees related thereto. Asa
remedy for violations of this Article, the Joint Trade Committee, the Joint Trade Board, or AAA
Arbitrator shall, at the request of the Union, be able to require an Association Employer (i) to
pay to affected employees covered by this Trade Agreement, including registered applicants for
employment, the equivalent of wages those employees have lost because of the violations; and
(11) to deposit into the affected Joint Trust Funds to which this Trade Agreement requires
contributions any delinquent contributions that resulted from the violations. The Joint Trade
Committee or Joint Trade Board or AAA Arbitrator shall also be able to provide any other
appropriate remedies, whether provided by law or this Trade Agreement. The Union shall
enforce a decision of the Joint Trade Committee, Joint Trade Board, or AAA Arbitrator under
this Article only through arbitral, judicial, or governmental (e.g., the National Labor Relations
Board) channels.

Art. XV. Sec. 3. - Ifan Association Employer violates this Article, and the Union and/or the
Trustees of one or more Joint Trust Funds to which this Trade Agreement requires contributions
institutes legal action to enforce an award by the Joint Trade Committee, Joint Trade Board or
AAA Arbitrator remedying such violation, or has to defend an action that seeks to vacate such
award, the Association Employer shall pay any accountants’ and/or attorneys’ fees incurred by
the Union and/or the Joint Trust Funds, plus the costs of the litigation that have resulted from
such legal action. This section shall not affect other remedies, whether provided by law or this
Article, that may be available to the Union and/or the Joint Trade Trust Funds.

®
a

31
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 38 of 77

Art. XV. Sec. 4, - JOURNEYPERSONS shall neither directly nor indirectly, whether through
their spouse or through any other subterfuge, contract to perform any of the Trades’ work
covered by this Trade Agreement.

Art. XV. Sec. 5. - Any Association Employer who shall perform work in a joint venture or
through a subsidiary or affiliated company shall be responsible and liable for the compliance
with the terms of this Trade Agreement by such joint venture or subsidiary or affiliated company
and for the remittance of the contributions by such joint venture or subsidiary or affiliated
company.

Art. XV. Sec. 6. - All Employers shall assign and perform all work within the craft jurisdiction
of the Union as defined in Art. I, by directing employment of employees in the usual and regular
manner and no Employer shall enter into any other arrangements to assign or perform said work.
Said prohibited arrangements, without limiting the generality thereof, shall include lumping or
agency agreements.

Art. XV. Sec. 7. - The Employer shall not subcontract work in the jurisdiction of District
Council No. 9 to any other Employer who does not have a current signed Collective Bargaining
Agreement with District Council No. 9.

USE OF THE SPRAY AND PASTE MACHINES

Art. XVI. See 1. - Association Employers shall have no restrictions placed upon the use of the
spray and paste machines.

HEALTH & SAFETY: GENERAL PROVISIONS

Art. XVII. Sec. 1. - In accordance with the requirements of the Occupational Safety and Health
Act of 1970, it shall be the exclusive responsibility of Association Employers to ensure the safety
of their employees and compliance by their employees with any safety rules contained in this
Trade Agreement or those established by the Association Employers. Nothing in this Trade
Agreement will make the Union liable to any employees or to any other persons in the event of
work-related disease, sickness, accident, injury or death. Association Employers will not engage
in any litigation against the Union, on a subrogation theory, contribution theory, or otherwise, so
as to obtain a money judgment from it in connection with any work-related disease, sickness,
accident, injury or death.

Art. XVII. See. 2. - Association Employers shall, at all times, provide safe tools, materials and
equipment and safe working conditions. If at any time, in the opinion of an employee, such
tools, materials, equipment or working conditions are unsafe and constitute a hazard to health or
physical safety, the employee shall have the right to refuse to work with such tools, materials and
equipment or under such hazardous conditions unless and until they are made safe. No employee
shall be dismissed, disciplined, or otherwise discriminated against, nor shall pay be withheld, for
refusal to work with such unsafe tools, materials, or equipment or under such unsafe or
hazardous working conditions.

Art. XVII. Sec. 3. - The Association Employers agree that, during the life of this Trade
Agreement, they will comply with all applicable federal and state laws concerning occupational

32 4
/

 
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 39 of 77

safety and health, including all applicable standards, rules and regulations issued pursuant
thereto.

Art. XVIE. See. 4. - Association Employers shall provide, at no cost to the employees, all
necessary personal protective equipment and instructions on proper use of such equipment.
Association Employers shall provide for the proper maintenance and cleaning of all necessary
personal protective equipment. If, at any time, in the opinion of an employee, such personal
protective equipment is defective, has not been properly maintained, or is not the appropriate
personal protective equipment under the particular working conditions, the employee has the
right to refuse to work with such equipment. No employee shall be dismissed, disciplined, or
otherwise discriminated against, nor shall pay be withheld for refusal to work with such
defective, improperly maintained, or inappropriate personal protective equipment. The employee
shall immediately report to the Association Employer such defective, improperly maintained, or
inappropriate personal protective equipment.

Art. XVII. Sec. 5. - Except as clearly and specifically required by law or regulation, no
Association Employer shall require any employee to sign a form or statement dealing with health
and safety, hazards in the workplace, or instruction and training relating to hazards in the
workplace, unless that form or statement has been negotiated with and agreed upon by the
Union.

Art. XVII. Sec. 6. - Association Employers may require employees to attend all classes
concerning the Industry when offered by the Union.

Art. XVII. Sec. 7. - The bargaining Parties shall direct the Trustees of the Finishing Trades
Institute of New York to create an appropriate and legally permissible program to ensure that all
employees are physically fit to perform the necessary duties of the job.

Art. XVII. Sec. 8. - When a party with whom an Employer contracts requires security
background checks and/or drug tests and/or alcohol tests, employees may be subject to such
checks and/or tests. An employee shall cooperate with an Employer as necessary for obtaining
any such checks and/or tests. Any disciplinary action imposed from such checks and/or tests
shall only be for just cause. All such checks and/or tests shall be confidential, and may be
disclosed only to the Association and Union and as per normal business or legal requirements.
The Employer shall pay all cost of any such checks and/or tests.

Art. XVIL. Sec. 9. - Anti-sexual harassment training shall be offered at the Training Center.
HEALTH & SAFETY RULES

Art. XVIII. - Health & Safety Rules.

Rule No. 1 - With respect to all potentially hazardous or toxic materials, the Material Safety
Data Sheets and all OSHA requirements shall be made available and all manufacturers’
precautions and OSHA mandates shall be strictly adhered to.

Rule No. 2 - Regulation & Elimination of Paint Materials Injurious to Health. It shall be unfair
and discriminatory to discharge a JOURNEYPERSON or apprentice for refusing to handle

materials which are determined by competent authority to be injurious to health. If the Joint a:

33 hy
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 40 of 77

Trade Committee shall, after hearing, determine that such a violation has occurred, reinstatement
shall be ordered, where possible, with a view towards adequately compensating the
JOURNEYPERSON or apprentice for any damages sustained, and ensuring that the problem will
not reoccur.

Rule No. 3 - Adequate Washing Facilities. Where running hot or cold water is not available in
or about the clothes locker, a sufficient supply of hand cleaner shall be furnished to the
JOURNEYPERSONS and apprentices twice a day to provide adequate facilities for clean
washing. Five (5) minutes shall be allowed for washing up at noon, and at quitting time.

Rule No. 4 - Drinking Water. Fresh drinking water and sanitary cups shall be provided to all
JOURNEYPERSONS and apprentices twice a day during working hours.

Rule No. 5 - Drop Cloths. Drop cloths shall be maintained in a sanitary condition by the
Employer.

Rule No. 6 - Uniforms.

(a) The uniform purchased by all eligible members through the Union must be worn by such
members. The uniform shall be white overalls with a blue-striped pants and white shirts with
blue collars and a white cap with the Union emblem. All work clothes shall be kept clean by the
JOURNEYPERSON and apprentices.

The failure of any such member to wear the uniform and picture I.D. of the Union may be
deemed just cause for dismissal. Ifa member comes to work without a uniform or I.D., the
Employer will warn the member not to return to work the following day or thereafter without a
uniform and I.D. Ifthe Union discovers the member without a uniform or L.D., it will give
prompt notice to the Employer. If, after being warned, the member comes to work, and the
Employer permits him or her to work, without a uniform or [.D., the Employer may be fined
$500 and the member will be fined $100 by the Joint Trade Committee, said fines to be paid to
the JTC.

No such fines will be levied in situations where it is not appropriate for members to wear the
uniform. The Parties agree that it is always appropriate for Union members to carry their I.D.

(b) The Industry Promotional Fund(s) shall reimburse the Union for no more than $150,000 per
year for the life of this Trade Agreement, for the cost of providing uniforms for Journeypersons
and apprentices.

Rule No. 7 - Injurics. Any injury, no matter how slight, must be reported immediately to the
Association Employer’s representative and the Union’s representative, and shall be immediately
taken care of by the employec’s physician, if required. On all jobs where there are five (5)
JOURNEYPERSONS and apprentices or more, a first aid kit shall be provided.

Rule No. 8 - Use of Elevators. On all buildings in which elevator service is provided for any
other trade, such service shall be made available to all Bargaining Unit members.

Rule No. 9 - Scaffolds. The scaffold work rate shall be paid for (i) interior and exterior swing
scaffold work, which shall include any work on an exterior job where a swing scaffold is used ly

34

 
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 41 of 77

during the performance of the job (whether or not the particular work is done from the scaffold,
on a fire escape, or otherwise); (ii) any interior portion of the work on a job where a swing
scaffold is required in the performance of that interior work; (iii) work done with window belts
or from boatswain chairs; and (iv) work performed twenty (20) feet or more from the floor or
ground, including such work when done from extension ladders, or from stationary or rolling
platforms, but not including such work when done from completely decked-over platforms. In
determining the height of the work, the highest point of work on the surface shall govern, and all
work on that surface shall be compensated at the rate so determined.

Rule No. 10 - Blood Testing. Whenever blood testing, urine analysis or any other form of
testing is a condition of employment on a job, all costs related to said testing shall be borne by
the Association Employcr.

Rule No. 11 - OSHA Training. The Employer shall not permit any JOURNEYPERSON or
apprentice to work unless such JOURNEYPERSON or apprentice has completed the appropriate
OSHA training as per OSHA regulations, and will comply with any other statutorily required
training programs, such as, but not limited to, New York City Local Law 196. The Employer
shall have the burden of proving that the JOURNEYPERSON ot apprentice satisfied this
requirement. The Union shall make every reasonable effort to provide timely OSHA, New York
City Local Law 196, and related training and subsequent certifications at the Training Center.

Rule No. 12 - Safety Training for Foremen. In addition to the training required in Rule No. 11,
all foremen must attend a minimum of eight (8) hours of safety training per calendar year.

INSURANCE

Art. XIX. Sec. 1. - Every Association Employer shall carry all insurance required under state
and/or federal laws and shall be required to keep a Certificate of Worker’s Compensation on file
with the Union.

FRINGE BENEFIT CONTRIBUTIONS

Art. XX. See. 1. - Notwithstanding any other provision of this Agreement, the Board of Trustees
of the Painting Industry Insurance Fund (the “Insurance Fund”) shall administer benefit
contributions paid by Employers who are signatories to this Trade Agreement (“Signatory
Employers”) for work performed within the jurisdiction of this Trade Agreement, pursuant to the
rules, regulations and procedures set forth in this Article. The Board of Trustees of the Insurance
Fund shall also administer benefit contributions paid by members of the Window and Plate Glass
Dealers Association and the Association of Wall, Ceiling and Carpentry Industries of New York,
Inc. for work performed on account of which contributions are required to be made to the Funds
set forth below, which members and contributions shall be subject to the rules, regulations and
procedures set forth in this Article (and Articles XXI and XXII). The bargaining Parties’ shall
tecommend to the Trustees that all Trustees shall have access to proof of work and payroll
records,

Art. XX. Sec. 2. - Contribution Rates. he

35
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 42 of 77

(a) All Signatory Employers shall make contributions as defined in this Trade Agreement, for
each hour worked, and for overtime hours (for which fringe contributions shall be made at the
rate of time and one-half), by their employees covered under this Trade Agreement, except
where contribution amounts are based upon the amount of gross wages paid to an employee. In
such a case, gross wages shall be defined as set forth in subsection (b) herein.

(b) “Gross Wages” and “Gross Wages Payable” as used in this Trade Agreement shall mean and
include whichever of the two definitions below may be greater:

(i) The actual total gross earnings of any JOURNEYPERSON or apprentice; or

(ii) A gross estimated wage figure, subject to readjustment as hereinafter provided, equivalent to
two (2) times the Signatory Employer’s cost of all materials used by it during the fiscal
accounting period, as finally computed and assessed at the close thereof. After review by the
auditors and trustees of the present industry wage costs, and upon their recommendation, the
above-stipulated formula may be adjusted.

Art. XX. Sec. 3. - Trust Administration.

(a) Contributions - Each Signatory Employer shall pay to the Insurance Fund under Agreements
and Declarations of Trust heretofore and hereafter created or amended, the terms and provisions
of which are specifically incorporated herein by reference, contributions for each trust fund in
such amounts as are set forth in the schedule of wages and benefit contributions in this Trade
Agreement for all JOURNEYPERSONS and apprentices employed by the Signatory Employer,
for the most recent pay period. Each Signatory Employer shall be bound by and to the
Agreements and Declarations of Trust of such trust funds, and all interpretations of and rules and
regulations issued thereunder, as though they had actually signed the same. Such contributions
shall be deposited, in accordance with the terms of this Trade Agreement, into the following trust
funds and administered as set forth hereafter:

(1) Insurance Fund (to provide health and welfare and vacation benefits). (See Art. XX, Sec. 6B)
(ii) District Council No. 9 Painting Industry Annuity Fund. (See Art. XX, Sec. 6C)

(ii1) International Union of Painters and Allied Trades Union and Industry National Pension
Fund. (See Art. XX, Sec. 5)

(iv) Finishing Trades Institute of New York (See Art. XX, Sec. 6A)

(v) International Union of Painters and Allied Trades Finishing Trades Institute (See Art. XX,
Sec. 6A)

(vi) The Finishing Industries Labor-Management Partnership. (See Art. XX, Sec. 7)

(vii) District Council No. 9 Political Action Together - Political Committee. (See Art. XX, Sec.
8)

(viii) International Union of Painters Allied Trades Political Action Together — Political
Committee. (See Art. XX, Sec. 9)

36 jv
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 43 of 77

(ix) Association of Master Painters and Decorators of New York Industry Promotion Fund,
Association of Wall, Ceiling and Carpentry Industries of New York, Inc. Promotion Fund,
Window and Plate Glass Dealers Association Promotion Fund. (See Art. XX, Sec. 11)

(b) Administration of Contributions. Each Board of Trustees shall administer and expend said
contributions pursuant to the aforesaid Agreements and Declarations of Trust and this Trade
Agreement, and shall have the authority to increase or decrease any benefits payable hereunder
in their sole and absolute discretion, and as they may determine from time to time.

Art. XX. Sec. 4. - Electronic Voucher System.
(a) Method of Operation.

(i) Electronic Vouchers. Each Signatory Employer employing a JOURNEYPERSON or
apprentice shall make benefit contributions for said JOURNEYPERSON or apprentice by
purchasing benefits contribution vouchers from the Funds on a weekly basis. Vouchers shall
represent payment for hourly benefit contributions in such denominations as the Trustees of the
Funds shall deem appropriate.

(ii) Purchase of Electronic Vouchers. The Signatory Employer shall file with the Funds a
weekly requisition for vouchers accompanied by the exact amount of payment to the Funds for
all vouchers purchased. In the event that a Signatory Employer defaults on any specific
remittance for any reason, payment for vouchers thereafter shall be by certified or bank check
only. Vouchers shall be issued by the Funds electronically so as to insure timely delivery of
vouchers to JOURNEYPERSONS and apprentices.

(iti) Delivery of Electronic Vouchers. Vouchers representing the number of hours of work
credited to each JOURNEYPERSON and apprentice weekly shall be given to each
JOURNEYPERSON and apprentice with his or her wages. In the cvent a JOURNEYPERSON or
apprentice is laid off prior to the end of the payroll week, all fringe benefit contributions

vouchers for hours of work credited to the JOURNEYPERSON and apprentice must be delivered
and received by the Union or the JOURNEYPERSON and apprentice before the close of
business of the following business day.

(iv) | Weekly remittance reports. The Signatory Employer shall file with the Funds a weekly
remittance report in a form provided by the Funds, setting forth the name of each
JOURNEYPERSON and apprentice employed by the Signatory Employer, the prior work week,
the number of hours of work credited, and the fringe benefit contribution voucher issued to each
JOURNEYPERSON and apprentice. Any signatory Employer who fails to include all workers
in the remittance report, or fails to accurately submit a weekly remittance report, shall be in
violation of this Agreement.

(v) The Parties agree to recommend to the Trustees of the Funds that they explore the
possibility of developing programs to more efficiently collect contributions including, without
limitation, adopting an electronic fund collection system.

(b) Violations. In the event a Signatory Employer fails to remit vouchers to any aq
JOURNEYPERSON or apprentice at the time such vouchers must be given to the ‘
JOURNEYPERSON or apprentice, sells vouchers, duplicates vouchers, violates this Trade /

37
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 44 of 77

Agreement in any manner (including, but not limited to, subcontracting in violation of the Trade
Agreement) that causes vouchers not to be remitted, or in any manner avoids the requirements of
the voucher system, such act or inaction shall constitute a failure to pay benefits contributions
under this Trade Agreement. In such event, the Union and the Funds shall each have the right to
any and all remedies provided for in this Trade Agreement for a breach of the Trade Agreement
and/or failure to pay fringe benefit contributions, as well as any remedies provided for under
state or federal law.

(c) Shop Steward Reports. In addition to the remittance report referred to in sub-section (a)(iv)
above, each Signatory Employer shall prepare and give to the Shop Steward for each job by
close of business of the business day following the end of the payroll week, a Shop Steward
weekly payroll report. Such report shall list each JOURNEYPERSON or apprentice at the
subject job for the preceding payroll week, hours of work credited, fringe benefit contribution
voucher serial numbers received by the JOURNEYPERSON or apprentice, social security
number, and location of the job site.

(d) Signatory Employer Withholding Obligation. The Signatory Employer hereby agrees to
withhold all taxes, benefit contributions and check-off from each JOURNEYPERSON and

apprentice, and to remit same to the funds as set forth herein.

(c) Violations. In the event a Signatory Employer fails to remit vouchers to any
JOURNEYPERSON or apprentice at the time such vouchers must be given to the
JOURNEYPERSON or apprentice, sells vouchers, duplicates vouchers, violates this Trade
Agreement in any manner (including, but not limited to, subcontracting in violation of the Trade
Agreement) that causes vouchers not to be remitted, or in any manner avoids the requirements of
the voucher system, such act or inaction shall constitute a failure to pay benefits contributions
under this Trade Agreement. In such event, the Union and the Funds shall each have the right to
any and all remedies provided for in this Trade Agreement for a breach of the Trade Agreement
and/or failure to pay fringe benefit contributions, as well as any remedies provided for under
state or federal law.

Art. XX. See. 5. - International Union of Painters and Allied Trades Union and Industry
National Pension Trust (“Pension Fund”).

(a) The Trustees as described in Art. XX, Sec. 1 shall pay all contributions received from
Signatory Employers for pension benefits to the Trustees of the International Union of Painters
and Allied Trades Union and Industry National Pension Fund (the “National Trustees”).

(b) The National Trustees shall administer and expend said contributions pursuant to the
provisions of an Agreement and Declaration of Trust, as amended, and also in accordance with
the Merger Agreement, by and between the Trustees of the District Council No. 9 Painting
Industry Pension Fund and the National Trustees.

(c) Upon receipt of payment from a Signatory Employer, the Trustees of the Insurance Fund
shall remit to the National Trustees the pension contributions collected by the Trustees of the
Insurance Fund for the most recent pay period, together with a list of JOURNEYPERSONS and
apprentices for whom pension contributions have been reccived and are covered hereby, and the fv 4

.

A

  

38
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 45 of 77

number of hours and/or days worked by each JOURNEYPERSON and apprentice during the
applicable period.

(d) To the extent that (i) any contribution schedule applicable to Association members adopted
by the trustees of the International Union of Painters and Allied Trades Union and Industry
National Pension Fund is greater than the contribution rate that was otherwise in effect under the
collective bargaining agreement for the remainder of its term or (ii) any Employer under this
Agreement becomes subject to the automatic Employer surcharge under Section 432 of the
Internal Revenue Code or any excise tax, penalty, fee, other surcharge or other amount relating
to the funding of the Pension Fund (including those under Section 4971(g) of the Internal
Revenue Code, but not including interest, liquidated damages, or other amounts owed as a
consequence of failing to make timely remittance of contributions to the Pension Fund), then the
Parties shall meet and reach an agreement to pay for any additional contribution and/or surcharge
amounts, excise taxes, penalties, fees or other amounts that such Employer is required to pay
within the economic parameters of the Trade Agreement.

Any future increases to the Pension Fund contributions shall be taken out of the economic
package agreed to in this Agreement.

Art XX. Sec. 6(A). - Finishing Trades Institute of New York and the International Union of
Painters and Allied Trades Finishing Trades Institute.

(a) For the duration of this Trade Agreement, and any renewals or extensions thereof, the
Signatory Employers and any Employer as defined in the Agreement and Declaration of Trust
between the Union and the Association of Master Painters and Decorators of New York, Inc.,
agree to make payments to the Finishing Trades Institute of New York (the “Apprenticeship and
Training Fund”), and further agree to make payments to the International Union of Painters and
Allied Trades Finishing Trades Institute established under an Agreement and Declaration of
Trust. All of the aforesaid payments shall be made in such amounts as set forth in the following
sub-section (b), and as set forth in the schedules of wages and contributions in this Trade
Agreement.

(b) Contributions.

(i) For each hour worked or portion thereof, for which a JOURNEYPERSON or apprentice
receives pay, the Signatory Employer shall make a contribution to the Apprenticeship and
Training Funds in the amount set forth in the schedule of wages and benefit contributions in this
Trade Agreement.

(ii) For each hour worked or portion thereof, for which a JOURNEYPERSON or apprentice
receives pay, the Signatory Employer shall make a contribution to the International Union of
Painters and Allied Trades Finishing Trades Institute in the amount set forth in the schedule of
wages and benefit contributions in this Trade Agreement. Such payments shall be made in the
manner and form as shall be determined by the Trustees of the International Union of Painters
and Allied Trades Finishing Trades Institute.

(iii) For the purposes of this Article, contributions shall be paid for each hour a
JOURNEYPERSON or apprentice receives pay, including hours attributable to show up time a

39
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 46 of 77

and other hours for which pay is received by the JOURNEYPERSON or apprentice in
accordance with this Trade Agreement.

(iv) Contributions shall be paid on behalf of any JOURNEYPERSON or apprentice, including
probationary employees, starting with his/her first hour of employment in a job classification
covered by this Trade Agreement.

(v) The Employer hereby irrevocably designates as its representatives on the Board of
Trustees of the I.U.P.A.T. Finishing Trades Institute such Trustees as are now serving, or who
will in the future serve, as Employer Trustees, together with their successors, as provided for in
the Agreement and Declaration of Trust.

(vi) | The Union hereby irrevocably designates as its representatives on the Board of Trustees
of the [.U.P.A.T. Finishing Trades Institute such Trustees as are now serving, or who will in the
future serve, as Union Trustees, together with their successors, as provided for in the Agreement
and Declaration of Trust.

(vii) The Parties hereto further agree to be bound by all of the lawful actions taken by the
Trustees of the I.U.P.A.T. Finishing Trades Institute in accordance with and pursuant to the
Agreement and Declaration of Trust.

Art. XX. Sec. 6(B). - Painting Industry Insurance Fund.

(a) For the duration of this Trade Agreement, and any renewals or extensions thereof, the
Signatory Employers agree to make payments to the Insurance Fund under an Agreement and
Declaration of Trust, as amended thereafter from time to time, the terms of which are herein
specifically incorporated by reference, for contributions in such amounts as are set forth in the
schedule of wages and benefit contributions in this Trade Agreement and to be bound by said
Agreement and Declaration of Trust as though they had actually signed the same.

(b) The Signatory Employers hereby irrevocably designate as their representatives on the
Board of Trustees of the Insurance Fund such Trustees as are now serving, or who will in the
future serve, as Employer Trustees, together with their successors, as provided for in the
Agreement and Declaration of Trust establishing the Insurance Fund.

(c) The Union hereby irrevocably designates as its representatives on the Board of Trustees
of the Insurance Fund such Trustees as are now serving, or who will in the future serve, as Union
Trustees, together with their successors, as provided for in the Agreement and Declaration of
Trust establishing the Insurance Fund.

(d) The Parties hereto further agree to be bound by all of the lawful actions taken by the
Trustees of the Insurance Fund in accordance with and pursuant to the Agreement and
Declaration of Trust establishing the Insurance Fund.

(e) An Association Employer may, by making the required payments into the Fund, cover
such other of his employees as he may elect and provided such coverage is in compliance with
law and the Agreement and Declaration of Trust Agreement — so that the Agreement permits
participation agreements for Employer’s office staff.

40 y

4

*
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 47 of 77

(D The Parties agree that if the Patient Protection and Affordable Care Act or any future
governmental healthcare reform requires (i) any payment by contributing Employers for some or
all of the benefits already provided for in the Insurance Fund to participants or (ii) any
contributing Employers to pay any excise or other tax, penalty (including, without limitation,
assessable Payments under Internal Revenue Code Section 4980H and the regulations and
guidance thereunder), fee or other amount relating to or resulting in whole or in part from the
eligibility or premium requirements of, or the level of benefits provided by, the Insurance Fund
or otherwise relating to the Insurance Fund, the Parties shall meet and reach an agreement to
either (i) revise the plan of benefits under the Insurance Fund so that such excise or other tax,
penalty (including, without limitation, assessable payments), fee or other amount are not payable
or (ii) pay for such excise or other tax, penalty (including, without limitation, assessable
payments), fee or other amount within the economic parameters of the Trade Agreement.

Art. XX. Sec. 6(C). - Painting Industry Annuity Fund.

(a) For the duration of this Trade Agreement, and any renewals or extensions thereof, the
Signatory Employers agree to make payments to the Painting Industry Annuity Fund under an
Agreement and Declaration of Trust, as amended thereafter from time to time, the terms of
which are herein specifically incorporated by reference, for contributions in such amounts as are
set forth in the schedule of wages and benefit contributions in this Trade Agreement and to be
bound by said Agreement and Declaration of Trust as though they had actually signed the same.

(b) The Signatory Employers hereby irrevocably designate as their representatives on the
Board of Trustees of the Painting Industry Annuity Fund such Trustees as are now serving, or
who will in the future serve, as Employer Trustees, together with their successors, as provided
for in the Agreement and Declaration of Trust establishing the Painting Industry Annuity Fund.

(c) The Union hereby irrevocably designates as its representatives on the Board of Trustees
of the Painting Industry Annuity Fund such Trustees as are now serving, or who will in the future
serve, as Union Trustees, together with their successors, as provided for in the Agreement and
Declaration of Trust establishing the Painting Industry Annuity Fund.

(d) The Parties hereto further agree to be bound by all of the lawful actions taken by the
Trustees of the Painting Industry Annuity Fund in accordance with and pursuant to the
Agreement and Declaration of Trust establishing the Painting Industry Annuity Fund.

Art. XX. See. 7. - Finishing Industries Labor-Management Partnership.

(a) For the duration of this Trade Agreement, and any renewals or extensions thereof, the
Signatory Employers and any Employer as defined in an Agreement and Declaration of Trust
establishing the Finishing Industries Labor-Management Partnership (“LMP”), agree to make
payments to LMP for the JOURNEYPERSONS and apprentices covered by this Trade
Agreement, and to be bound by and to said Agreement and Declaration of Trust. The
Association of Master Painters and Decorators of New York, Inc. agrees to submit ten cents
($0.10) per hour to the LMP.

A

4]

AQ

“~~.
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 48 of 77

(b) Contributions. For each hour worked or portion thereof, for which a
JOURNEYPERSON or apprentice receives pay, the Signatory Employers shall make a
contribution in the amount set forth in the schedule of wages and benefit contributions in this
Trade Agreement. For the purposes of this section, contributions shall be paid for each hour a
JOURNEYPERSON or apprentice receives pay, including hours attributable to show up time
and other hours for which pay is received by the JOURNEYPERSON or apprentice in
accordance with this Trade Agreement.

(c) All contributions shall be made in the same manner as contributions are made to the other
funds provided for in Art. XX. The Trustees shall have the authority to have an independent
Certified Public Accountant audit the financial books and records of the Signatory Employer for
the purpose of determining the accuracy of contributions to this fund.

Art. XX. Sec. 8. - District Council No. 9 Political Action Together — Political Committee.

Each employee may, by written instructions, direct the Trustees of the Insurance Trust to deduct
from the JOURNEYPERSON’s or apprentice’s vacation account, one cent per hour of each
hourly contribution made by the Signatory Employer to the JOURNEYPERSON’s or
apprentice’s account, and remit same to the District Council No. 9 Political Action Together -
Political Committee. It is specifically understood and agreed by the Parties to this agreement
that the Signatory Employers have no involvement whatsoever with the establishment or
operation of this program. The Trustees’ responsibility hereunder is limited solely to facilitating
the collection and remission of such amounts to the D.C. 9 - PAT.

Art. XX. Sec. 9. - International Union of Painters and Allied Trades Political Action Together —
Political Committee.

Authorization. Each Signatory Employer shall agree to deduct from every
JOURNEYPERSON’s or apprentice’s wages in the amount set forth in the schedule of wages
and benefit contributions in this Trade Agreement per hour, and to pay same as a contribution to
the International Union of Painters and Allied Trades Political Action Together Fund. Each
Signatory Employer agrees to honor authorization for check-off of political contributions from
all JOURNEYPERSONS or apprentices and who supply such authorization in the form or such
other similar form as the International Union of Painters and Allied Trades Political Action
Together Fund shall deem acceptable.

Art. XX. Sec. 10. - Check-off of Administrative Dues.

(a) Dues Check-Off System. Every Signatory Employer hereby agrees to check-off from the
gross taxable wages, defined herein as total wages, vacation, and Political Action Together
contributions, of each JOURNEYPERSON and apprentice employed by such Signatory
Employer during the term of this Trade Agreement, administrative dues in the amounts set forth
in the Union Bylaws and any amendments thereto.

; a
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 49 of 77

(b) Administration of Dues Check-Off. Upon receipt of payment from the Signatory
Employer, the Trustees of the Insurance Fund shall remit to the Union the entire amount of
administrative dues collected by said Trustees for the most recent pay period, together with a list
of JOURNEYPERSONS and apprentices covered hereby for whom dues have been received,
and the number of hours worked by each during the applicable period. The Trustees’
responsibility hereunder is limited solely to facilitating the collection and remission of such
amounts to the Union.

(c) Employee Authorization. At the time of the employment of any JOURNEYPERSON or
apprentice, the Signatory Employer will submit to cach JOURNEYPERSON or apprentice a
dues deduction authorization card in triplicate for his/her voluntary signature, one copy of which
is to be retained by the Signatory Employer, one copy retained by the JOURNEYPERSON or
apprentice, and the other returned to the Union. The form is to be supplied to the Signatory
Employer by the Union.

(d) Signatory Employer’s Obligations. The obligations of the Signatory Employers under
sub-section (a) above shall only be as to JOURNEYPERSONS and apprentices who have
voluntarily signed a valid dues deduction and authorization card as referred to in sub-section (c)
above.

(e) Liability of the Trustees and Cost of Administration. Sections 8, 9 and 10 of Art. XX are
only for the convenience of the Union to better facilitate the collection of its administrative dues
and the collection and remission of contributions to the District Council No. 9 Political Action
Together -Political Committee and the International Union of Painters and Allied Trades
Political Action Together - Political Committee concurrently with collecting Signatory Employer
Fringe Benefit Contributions. Neither the Insurance Fund nor any of the fringe benefit funds to
which contributions are required to be made under this Trade Agreement (nor any of their

Boards of Trustees or fiduciaries) will incur any liability for any failure to collect any such
administrative dues or contributions. For its services, the Union hereby agrees to reimburse the
Insurance Fund for all reasonable costs of administration of the check-off of administrative dues
or the collection of contributions to the District Council No. 9 Political Action Together —
Political Committee and the International Union of Painters and Allied Trades Political Action
Together - Political Committee, and to indemnify and hold harmless the Funds, their Trustees
and/or the other fiduciaries against any and all claims, demands, suits and liabilities that may
arise out of such administration. It is specifically understood and agreed by the Parties to this
Trade Agreement that no Association nor any Signatory Employer has any involvement
whatsoever with the establishment or operation of this program.

Art. XX. See 11. - Industry Promotion Funds.

(a) Administration. The Association of Master Painters and Decorators of New York
Industry Promotion Fund shall be administered by the Association of Master Painters and
Decorators of New York, Inc. The Association of Wall, Ceiling and Carpentry Industries of
New York, Inc. Industry Promotion Fund shall be administered by the Association of Wall,
Ceiling and Carpentry Industries of New York, Inc. The Window and Plate Glass Dealers

43

 
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 50 of 77

Association Industry Promotion Fund shall be administered by the Window and Plate Glass
Dealers Association.

(b) Contributions. For each hour worked or portion thereof, for which a

JOURNEYPERSON or apprentice receives pay, the Signatory Employers shall make a
contribution in the amount set forth in the schedule of wages and benefit contributions in this
Trade Agreement. Contributions shall be paid to either the Association of Master Painters and
Decorators of New York Industry Promotion Fund, the Association of Wall, Ceiling and
Carpentry Industries of New York Industry Promotion Fund or the Window and Plate Glass
Dealers Association Industry Promotion Fund (collectively, the “Industry Promotion Funds”), to
be determined as follows:

(i) For drywall work performed in the historical geographic jurisdiction of Local Union No.
1486, contributions shall be made to the Association of Wall, Ceiling and Carpentry Industries of
New York Industry Promotion Fund.

(ii) | For glazing work performed under this Trade Agreement, contributions shall be made to
the Window and Plate Glass Dealers Association Industry Promotion Fund.

(iii) | For all other work performed under this Trade Agreement, contributions shall be made to
the Association of Master Painters and Decorators of New York Industry Promotion Fund.

(iv) The painting industry promotion fund will increase subject to the following schedule:

a. May 1, 2019 $0.40
b. May 1, 2020 $0.45
c. May 1, 2021 $0.47
d. May 1, 2022 $0.49
e. May 1, 2023 $0.52

(c) No Anti-Union Activity. The Associations and their Employer members agree that no
moneys collected by the Industry Promotion Funds shall be used for any anti-union activity or
any actions detrimental to union membership.

(d) Liability of the Trustees and Cost of Administration. Section 11 of Art. XX is only for
the convenience of the Associations to better facilitate the collection and remission of
contributions to the Industry Promotion Funds concurrently with collecting Signatory Employer
Fringe Benefit Contributions. Neither the Insurance Fund nor any of the fringe benefit funds to
which contributions are required to be made under this Trade Agreement (nor any of their
Boards of Trustees or fiduciaries) will incur any liability for any failure to collect any such
contributions. For its services, the Associations hereby agree to reimburse the Insurance Fund
for all reasonable costs of administration of the collection of contributions to the Industry
Promotion Funds and hold harmless the Funds, their Trustees and/or the other fiduciaries against

any and all claims, demands, suits and liabilities that may arise out of such administration. It is )

44 Ny

 
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 51 of 77

specifically understood and agreed by the Parties to this Trade Agreement that the Union does
not have any involvement whatsoever with the establishment or operation of this program.

Art. XX. Sec. 12. - Wages, Fringe Benefits, Hours, Travel Subsistence and Working Conditions.

(a) Every Signatory Employer, when working in the jurisdiction of a District Council or
Local Union affiliated with the International Union of Painters and Allied Trades, where the
projects are located, shall, with respect to employees hired from within said jurisdiction, make
contributions on behalf of such employees to all pension, health, welfare, apprenticeship and
training funds, and other fringe benefit funds provided for in the collective bargaining agreement
currently in effect between said District Council or Local Union and area contractors. For all
JOURNEYPERSONS and apprentices a Signatory Employer employs on a job outside the
Union’s territorial jurisdiction, the Signatory Employer shall make such contributions to their
“home area” fringe benefit funds as are provided for in the collective bargaining agreement of
the employees’ “home area” District Council or Local Union.

(b) For the foregoing purpose, the Signatory Employers hereby:

(1) Agree that such contributions shall be made at the rate, in the manner and under the terms
and conditions specified in the applicable Collective Bargaining Agreement;

(ii) Agree that where the International Union of Painters and Allied Trades Union and
Industry National Pension Trust Fund is applicable, contributions shall be made in the manner
and under the terms and conditions specified in the Standard Form of Participation Agreement
issued by the National Trustees;

(iii) | Agree to be bound to all Trust Agreements or other Trust Documents establishing said
fringe benefit funds;

(iv)  Irrevocably designate as their representative on the Boards of Trustees of said Funds,
such Trustees as are presently serving pursuant to said Trust Agreements or other Trust
Documents as Union and Employer Trustees, together with their successors selected in the
manner provided in said Trust Agreements or other Trust Document; and

(v) Agree to be bound by all actions of said Boards of Trustees pursuant to the said Trust
Agreements or other Trust Documents.

Art. XX. Sec. 13. - IUPAT Central Collections Unit.

Signatory Employers shall, with respect to any and all contributions or other amounts that may
be due and owing to the IUPAT and its related or affiliated Funds or organizations including, but
not limited to, the IUPAT Industry Pension Plan, the IUPAT Industry Annuity Plan, the IUPAT
Joint Apprenticeship and Training Fund, the Finishing Industries Labor-Management
Partnership, the IUPAT Political Action Together (and any and all other affiliated International
organizations as they may be created or established in the future), upon receipt of a written
directive to do so by the affiliated Funds and organizations, make all required payments either
directly or through an intermediate body to the ‘Central Collections Unit’ of the International
Union and its affiliated Funds and organizations. Such contributions shall be submitted on

; ny
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 52 of 77

appropriate forms, in such format and with such information as may be agreed to by Central
Collections.

Art. XX. Sec. 14. - ADR of Workers’ Compensation Claims. The Parties agree to explore the
establishment of an alternative dispute resolution program for the resolution of workers’
compensation claims.

Art. XX. Sec. 15. - Job Target Fund. The Parties agree to explore the establishment of a Job
Target Fund, by way of Employer contribution, as part of their efforts to maintain the
competitiveness of the industry.

Art. XX. Sec. 16. - The Parties direct the health fund trustees to continue to explore all
appropriate efforts to achieve health fund savings each year, through various techniques such as:
rebidding vendor contracts, limiting the hospital/provider network, etc. while continuing to
ensure quality care.

ENFORCEMENT OF ARTICLE XX

Art. XXI. Sec. 1. - Payments.

(a) All Art. XX Fringe Benefit Contributions shall be made at such times and in such manner
as the Boards of Trustees (collectively, the “Trustees”) and/or the National Trustees shall
prescribe in accordance with the applicable Trust Agreement, as amended from time to time. The
Signatory Employers agree that the Trustees shall have the authority to have an independent
Certified Public Accountant audit the payroll records, payroll tax returns, cash disbursements
records, bank statements, vendor invoices and any and all union reports for all other trades,
wages, and general ledger of any Signatory Employer for the purpose of determining the
accuracy of such contributions, provided, however, that the compensation and social security
number of senior management of the Signatory Employer may be redacted from all such records.
“Senior management” shall be defined as any officer, director, partner(s) or owner(s).

The independent Certified Public Accountant shall have the authority to audit, in addition to the
documents and information set forth in the preceding paragraph, corporate tax information
relating to a Signatory Employer or its affiliated entities, in the event that such independent
Certified Public Accountant, in his professional judgment, determines that it is necessary to
review such documents and information for the purpose of determining the accuracy of the
Signatory Employer’s Art. XX Fringe Benefit Contributions and such independent Certified
Public Accountant provides the Signatory Employer, in writing, with an advance explanation of
the reasons for such determination. All documents and information furnished by the Signatory
Employer in connection with such audit, shall be treated as confidential and shall not be
disclosed to any third parties, except as may be necessary to enforce the Signatory Employer’s
obligation with respect to the Fringe Benefit Funds under this Trade Agreement

Unless otherwise provided by the Trustees, payments for all fringe benefit contribution vouchers
must be made by certified or bank checks. No cash currency, personal or business checks shall
be accepted, except by Signatory Employers in good standing of a recognized Association or
other Signatory Employers, who shall be able to pay with regular business account checks on a
New York State licensed bank with a branch located in the geographic jurisdiction of this Trade

46 ny
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 53 of 77

Agreement. If any Signatory Employer shall have its check dishonored, then this privilege shall
be withdrawn.

(b) For the purpose of this Article, Article XX and Article XXII, each hour worked and paid
for, including hours attributable to show up time, and other hours for which pay is received by a
JOURNEYPERSON or apprentice in accordance with this Trade Agreement, shall be counted as
hours for which Art. XX Fringe Benefit Contributions are payable.

(c) Art. XX Fringe Benefit Contributions shall be paid on behalf of any JOURNEYPERSON
or apprentice, including, but not limited to, probationary employees, starting with his/her first
day of employment in a job classification covered by this Trade Agreement.

(d) The failure of an Employer to make fringe benefit contributions or pay interest, liquidated
damages or fees related thereto as provided for in this Article and Article XXII and Article XX,
shall be attributed to any officer, stockholder, partner or proprietor in actual control of said
Employer, and execution of this Trade Agreement by any such person shall bind said person
individually to the terms and conditions set forth herein. A default in payment of any fringe
benefit contributions or pay interest, liquidated damages or fees related thereto due pursuant to
this Article and Article XX and Article XXII shall follow said officer, stockholder, partner,
and/or proprietor into any succeeding enterprise entered into by said person. Where the Trustees
determine that an Employer is being operated in the name of a nominee, family member,
successor entity or alter ego of an individual actually controlling the Employer, the Trustees may
consider any default of the obligations set forth in such Articles to be the default of said
controlling individual.

(e) Art. XX Fringe Benefit Contributions Payment Method. Signatory Employers must
make Art. XX Fringe Benefit Contributions under the Electronic Voucher System. The amount
of the security payment shall be $10,000.00. Benefit contributions are considered assets of the
respective Funds and become vested plan assets when they become due from the Employer,
whether or not they have been paid to the Funds, and title to all money paid to or due and owing
the Funds vests and exclusively remains in the Trustees of the Funds. The Employer shall have
no legal or equitable right, title or interest in or to any sum paid by or due from the Employer and
such contributions constitute a trust fund.

(f) Regardless of the ability or inability of a Signatory Employer to pay its required Fringe
Benefit Contributions, the Signatory Employer shall be required to submit remittance reports
weekly and the Bargaining Partics recommend that the trustees create an option for Employers to
make fund payments and submit remittance reports electronically. The failure to submit such
reports will subject the Signatory Employer to fines by the Joint Trade Committee.

Art. XXII. Sec. 2. - Penalties.

(a) The required Art. XX Fringe Benefit Contributions constitute a consideration for entering
into this Trade Agreement and constitute its very essence. Failure by any Signatory Employer to
pay to the Trust Funds amounts due under this Trade Agreement shall be deemed a breach of this a
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 54 of 77

Trade Agreement, and thereupon a termination notice shall be served by the Trustees upon the
Union. In such event, the Union must enforce the foregoing and following provisions relating to
payment to the Trustees. In the event a Signatory Employer fails to make the required payments
or reports for more than forty-eight (48) hours after such notice of termination, the Union must
order its JOURNEYPERSONS and apprentices to cease work on all the delinquent Employer’s
projects until all required payments and/or reports have been rendered. Such Signatory
Employer must pay all such JOURNEYPERSONS and apprentices for all time lost, not to
exceed one (1) week of wages per JOURNEYPERSON or apprentice.

(b) If a Signatory Employer fails to make contributions to the Pension Fund within the date
required by the National Trustees, or fails to make any other Art. XX Fringe Benefit
Contributions when due in a timely manner pursuant to this Trade Agreement, the Union shall
have the right to take whatever steps are necessary to secure compliance with this Trade
Agreement, notwithstanding any other provisions hereof to the contrary. The Signatory
Employer shall be liable for all costs of collection of the payments due together with attorneys’
fees and such penalties as may be assessed by the Trustees and/or National Trustees, as set forth
in Art. XXII, Sec. 2(a), (b), (c) and (d). The Signatory Employer’s liability for payment of
Pension Fund Contributions under this Trade Agreement shall not be subject to or covered by the
grievance or arbitration procedure in Articles XII and XIII, nor the “no strike” clause set forth in
Art. XIV.

(c) Any job action taken by the Union pursuant to the procedures in foregoing Article XXI,
Sections 2(a) and (b) shall not be covered by the “no strike” clause set forth in Article XIV. The
Union shall suffer no liability for ordering its members to cease work upon demand from the
Trustees and each Signatory Employer expressly waives any right it may have to bring suit for
damages or other relief against the Union for breach of the no-strike clause in the event the

Union orders its members to cease work after demand from the Trustees.

Art. XXI. Sec. 3. - Qualification for Income Tax Deductions. Each of the Trust Funds set forth
in Article XX which are intended to qualify under the Internal Revenue Code shall at all times
conform with the currently applicable requirements of the Internal Revenue Code so as to enable
each Signatory Employer at all times to treat Art. XX Fringe Benefit Contributions as a current
deduction for income tax purposes. In the event that an Art. XX Fringe Benefit Contribution is
not currently deductible, the Signatory Employer shall not be required to make such payment.

BONDS, DAMAGES, FEES AND INTEREST
Art. XXII. See. 1. - Bonds,

(a) Security. The Signatory Employer shall provide security to the Trustees for the faithful
performance by it of the requirements under this Trade Agreement for the payment of Signatory
Employer Benefit Contributions, liquidated damages, interest, attorneys’ fees, costs of collection
and other monetary obligations under this Trade Agreement. The Trustees shall be entitled to
retain any interest that accrues on such security during the time such security is deposited with
the Trustees.

(b) Form of Security. Such security deposited with the Trustees shall be in the form of cash,
surety bond acceptable to the Trustees, or other security acceptable to the Trustees.

48 mY
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 55 of 77

(c) Amount of Security. The amount of security which the Signatory Employer is required
to deposit with the Trustees under the voucher system shall be $10,000.00. The security

provided in accordance with the foregoing shall be available to satisfy any delinquency in Article
XX Fringe Benefit Contributions and any interest or liquidated damages resulting from such
delinquency. In the event that a former Signatory Employer does not report any work covered
by this Trade Agreement (or its successor) for a two year period and such Employer refuses or
fails to make records available to the Certified Public Accountant as described in Article XXI,
Section (a), the entire amount of such Employer’s security shall apply and be paid to the Fringe
Benefit Funds (in proportion to their respective contribution rates) to the Signatory Employer’s
credit.

(d) If at any time a Signatory Employer’s security on deposit with the Trustees shall, for any
reason, be in an amount less than the amount required by this Section, the Signatory Employer
shall immediately deposit with the Trustees additional security so that the Signatory Employer’s
security on deposit shall at all times comply with this subsection.

(e) The Trustecs shall not accept any surety bond or other non-cash collateral from any
Signatory Employer who shall have failed in the past to make payment of any sums found by the
‘Trustees or National Trustees to be due under this Trade Agreement or under any prior Trade
Agreement. In such cases, compliance with the security requirements hereof shall be by cash
deposit only.

(3) Additional Security. In the event the Trustees determine that a Signatory Employer is
guilty of violating any provision of this Trade Agreement or in the event the Trustees bring suit
against a Signatory Employer to collect unpaid Art. XX Fringe Benefit Contributions or interest,
liquidated damages or fees related thereto, the Signatory Employer shall provide additional
security in such form and amount, as the Trustees shall determine. The Trustees may, but are not
required to, assess such additional security iri an amount no less than the amount of the Signatory
Employer’s potential, existing or future liability to the Trustees. Any additional security required
pursuant to this subsection shall be deposited with the Trustees who are authorized to pay out of
such security any sums found by the Trustees to be due for unpaid Art. XX Fringe Benefit
Contributions, liquidated damages, interest, attorneys’ fees, or other costs of collection.

Art. XXII. Sec. 2. - Damages, Interest and Fees.

(a) Liquidated Damages. Time is of the essence for the payment of Art. XX Fringe Benefit
Contributions. The Parties recognize and acknowledge that the regular and prompt payment of
Art. XX Fringe Benefit Contributions by Signatory Employers is essential, and that it would be
extremely difficult, if not impractical, to fix the actual expense and damages which will result
from a failure of a Signatory Employer to make the required Art. XX Fringe Benefit

Contributions in full within the time provided, and without becoming delinquent. Therefore, the
Parties agree that if the required Art. XX Fringe Benefit Contributions shall become delinquent,
the amount of damage resulting from any such delinquency shall be, by way of liquidated
damages, and not as a penalty, a sum equivalent to 10% of the total Art. XX Fringe Benefit
Contributions required pursuant to this Trade Agreement, for each failure to pay in full within

the time provided in Art. XX, Sec. 1(g), for each pay period for which payments are required to

be made; unless a lawsuit is commenced to recover such contributions, in which case the Al
liquidated damages shall be 20% of the required contributions. The liquidated damages, so fixed \

49
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 56 of 77

and computed, shall be added to and become a part of the Signatory Employer’s required Art.
XX Fringe Benefit Contribution due to any of the Trustees.

Notwithstanding the foregoing, no Signatory Employer shall be assessed liquidated damages if a
delinquency is cured within 29 days from the date from which contributions were due.

(b) Interest. If the required Art. XX Fringe Benefit Contributions of a Signatory Employer
become delinquent, in addition to the amount assessed as liquidated damages, interest shall be
added to the obligation of the delinquent Signatory Employer, calculated monthly at the annual
tate of the prime rate plus 2.0%, which shall be calculated based upon the sum of all Art. XX
Fringe Benefit Contributions due for the period for which the Signatory Employer is delinquent,
starting with the first day of delinquency. Notwithstanding the foregoing, no Signatory Employer
will be charged interest if a delinquency is cured within 8 days from the date from which
contributions were due.

(c) Attorneys’ Fees and Cost of Collection. If the required Art. XX Fringe Benefit
Contributions become delinquent, in addition to the amount due as liquidated damages and
interest as provided for in the preceding subsections (a) and (b), there shall be added to the
obligation of the delinquent Signatory Employer, all reasonable expenses incurred by the
Trustees in the collection of any delinquency, liquidated damages and interest, including but not
limited to (i) reasonable attorneys’ fees; (ii) accountant’s fees; (iii) cost of attachment and
execution; (iv) bond; (v) receivers; and (vi) court costs.

(d) All liquidated damages, interest, and any other costs and assessments due and received
from a delinquent Signatory Employer shall be paid to and received by the Trustees.

Art. XXII. Sec. 3. - Trust Fund Hearing.

(a) Signatory Employer Request. Should a Signatory Employer, after an audit held by the
Trustees, be subject to an assessment of additional Art. XX Fringe Benefit Contributions, the
Signatory Employer shall be entitled, on request, to a hearing before the Trustees or a properly
appointed subcommittee thereof. At such hearing, the Signatory Employer shall be given an
opportunity to present all available facts, and shall be subject to open examination thereon, so
that the Signatory Employer may establish an actual lower direct labor cost such that a
readjustment of the basis for the calculation of the Signatory Employer’s Fringe Benefit
Contributions due to the Trustees is warranted. At such hearing, the Trustees shall consider the
recommendation of the Funds’ auditors and any proof that the Signatory Employer may offer.
The decision of the Trustees, after such hearing, shall be final and binding.

(b) Failure to Request Hearing. If, after an audit and a final assessment of further
contributions due, the Signatory Employer fails, within twenty (20) days after written notice
thereof given by the Trustees, to request in writing a hearing before them as provided in the
preceding sub-section (a), the Signatory Employer shall be deemed conclusively to have
consented thereto, with no further recourse.

CONDITIONS

Art. XXIII. Sec. 1. - In the event that the Union enters into a contract, or contracts, or enters into =
renewals or modifications of a contract, or contracts, with any Employers performing the work Y
50 \¥
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 57 of 77

covered by this Trade Agreement which contain new or revised economic terms or other
conditions effective on or after May 31, 2000, which economic terms or other conditions are
more favorable to such Employers than the terms contained in this Trade Agreement, the Union
shall immediately notify the Association of such more favorable terms, and the Association and
all its members shall be entitled to and may have the full benefit of any and all such more
favorable terms, upon notification to the Union. The Union shall also provide written notice to
the Association if it offers to any contractor that is not a member of the Association the terms set
forth in the market recovery agreement referenced in Article 1, Sec. 5(J) or the terms set forth in
Article XVI, Article XXVII, Sec. 4(c) and/or Art. XXVII, Sec. 5 of this Trade Agreement. This
section does not apply to any agreements entered into by the Union on behalf of Local Union No.
1456. This section does not apply to Project Labor Agreements.

Art. XXII. Sec. 2. - JOURNEYPERSONS and apprentices shall not work for Employers who
are not in contractual relations with the Union or any other council or local union affiliated with
the I.U.P.A.T., it being understood that JOURNEYPERSONS and apprentices may work directly
for the City and State of New York, and/or the Federal Government. Contractual relations as
used in this section shall mean a written agreement containing substantially all of the provisions
of this Trade Agreement.

JURISDICTIONAL DISPUTES

Art. XXIV. Sec. 1. - It is mutually agreed between the Parties hereto that in the event of disputes
between Trades and disputes relative to questions of jurisdiction, the Parties will abide by
previous decisions as to jurisdiction published in “The Green Book.”

It is mutually agreed between the Parties hereto that disputes between Trades and
disputes relative to jurisdiction of Trades not covered by decisions in the latest issue of the Green
Book shall be adjusted in accordance with the principles of the New York Plan for the Settlement
of Jurisdictional Disputes as set forth in the Joint Arbitration Plan of the New York Trades as
adopted on July 9, 1903 and amended thereafter.

Pending determination of any dispute under the New York Plan for the Settlement
of Jurisdictional Disputes, as stated in the previous paragraph, the members of the Union shall
remain at work on the project without change in status.

NATIONAL LABOR RELATIONS ACT

Art. XXV. Sec. 1. - Without recognizing the applicability of the National Labor Relations Act to
the New York City Painting Industry or to the Building and Construction Industry, the Parties
agree that they will abide by the provisions of said Act, and by any amendments thereto of
general application or specifically applicable to the Building and Construction Industry, or any
other applicable statute. Any and all provisions of this Trade Agreement which may be in
conflict with said Act or amendments thereto or other applicable statute, shall be deemed to be
modified and amended accordingly so as to conform to and comply with said Act or any
amendments thereto or other applicable statute.

51 NYY
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 58 of 77

SAVINGS CLAUSE

Art. XXVI. See. 1. - In the event there is a change in the state or federal laws which affect any
of the terms of this Trade Agreement, the terms of this Trade Agreement shall be automatically
modified or stricken in accordance with the change of the state or federal law as of the effective
date of said change. The modification or changes in the state or federal law shall not affect the
validity of the balance of this Trade Agreement which is not in conflict with said change.
Further, any provision of this Trade Agreement which provides for union security or

employment in a manner and to an extent prohibited by any law or the determination of any
governmental board or agency, shall be and hereby is of no force or effect during the term of any
such prohibition. It is understood and agreed, however, that if any of the provisions which are
hereby declared to be of no force, or any restrictions imposed by law are determined either by
Act of Congress or other legislative enactment or by a decision of the court of highest recourse to
be legal or permissible, then such provision shall immediately become and remain effective
during the remainder of the term of this Trade Agreement. In the event that there shall be
changes in applicable laws concerning the expansion or enlargement of union security, they shall
automatically be incorporated into the terms and conditions of this Trade Agreement and become
effective during the remainder of its term. In the event that any provision of this Trade
Agreement shall be declared to be in violation of law, the remaining provisions of this Trade
Agreement shall continue in full force and effect.

Art. XXVI. Sec. 2. - The use of any terms in this Trade Agreement that may connote a
masculine gender is intended to include all persons, whether male or female, and such usage is
not intended to indicate any bias or discrimination in connection with membership in the Union
or employment by any Association Employer.

WALLCOVERERS’ PRICE LIST & GENERAL REGULATIONS

Art. XXVII. Sec. 1. - Wages and Benefits.

a). The Wage and Benefit package will be adjusted each year according to the current
Agreement and commencing May 1, 2019 shall be adjusted as follows:

i. Lffective May 1, 2019: The the piece rates shall increase 1.14% and the
hourly wage shall become $45.40. The divisor shall be $39.

li. Effective May 1, 2020: The piece rates shall increase in proportion to the
increase to the hourly wage after the Union makes its allocation.. The
divisor shall be $40.

ili. Effective May 1, 2021: The piece rates shall increase in proportion to the
increase to the hourly wage after the Union makes its allocation.. The
divisor shall be $41.

iv. Effective May 1, 2022: The piece rates shall increase in proportion to the
increase to the hourly wage after the Union makes its allocation.. The

divisor shall be $42.
52 Ny x
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 59 of 77

v. Effective May 1, 2023: The piece rates shall increase in proportion to the
increase to the hourly wage after the Union makes its allocation.. The
divisor shall be $43.

While the Parties have agreed upon the divisor for each year of the Agreement, as indicated
above, and that the hourly rate for paper hangers shall be $45.40 effective May 1, 2019-April 30,
2020, the Parties have not yet determined what the hourly rate for paper hangers shall be for any
other year of the Agreement because the allocation of the remaining economic package increases
called for in Article III (above) has not yet been completed. The Union agrees to make
allocation decisions as quickly as possible before May 1 of each year, but no later than 30 days
before the effective date of that year’s economic package increase.

b). The amount of the cost-of-living adjustment shall be determined and re-determined on
the basis of the official New York City Consumer Price Index for Urban Wage Earners and
Clerical Workers (CPI-W) published by the U.S. Department of Labor Bureau of Labor Statistics
(1967=100) and referred to herein as the Index.

c). Cost of living increases shall be determined as demonstrated in the example cited in Art.
III, Sec.11(C), above.

d). All jobs having paperhanging work shall be registered with the Union on the same form
required for registering painting jobs.

e). All wall coverers’ work shall be done by the piece according to this Price List, except
making samples of treatments for use by the Employer, repairing, stripping of wall covering,
preparatory work normally done by the JOURNEYPERSONS, which shall be charged for at the

hourly rate in effect at that time.

While the Parties have agreed that the hourly rate for paper hangers shall be $45.40 effective
May 1, 2019-April 30, 2020, the Parties have not yet determined what the hourly rate for paper
hangers shall be for any other year of the Agreement because the allocation of the remaining
economic package increases called for in Article III (above) has not yet been completed. The
Union agrees to made allocation decisions as quickly as possible before May | of each year.

Art. XXVII. Sec. 2. - General Wallcoverer Regulations.
(a) Pay and Work Rules

(1). | No Association member nor any JOURNEYPERSON or apprentice may change the rates
quoted herein.

(2). | No Association member nor any JOURNEYPERSON or apprentice is allowed to
establish a price for hanging any material not specified in this price list.

53 N\
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 60 of 77

(3). | Wallcoverers must be paid individually and weekly for the performance of work covered
by this Trade Agreement.

(4). Wallcovers must use a daily timesheet, the text of which shall be agreed upon by the
Parties.

(5). Where a dispute exists, no wages may be withheld unless a complaint is filed with the
Joint Trade Committee and is brought to the attention of District Council No. 9. Only the
amount in dispute shall be withheld and must be placed in escrow with the Joint Trade
Committee, pending settlement. Such settlement shall be completed within a period of seven (7)
days from the filing of the complaint.

(6). A Wallcovering Sub-Committee of the Joint Trade Committee shall include a
representative of the Wallcoverers Craft and a representative of the Association. This Sub-
Committee shall adjust, dispose of and settle all grievances, complaints and any other problems
of the Wallcovering Industry, and determine prices of new material, within forty-eight (48) hours
after reccipt of said grievance or complaint. If the Sub-Committee cannot resolve the matter
within that time period, it shall refer the matter to the Joint Trade Board.

(7) (A). Wallcoverers and apprentices are prohibited from subcontracting or lumping
work. Wallcovcrers and apprentices shall not advertise to contract work. Association members
are prohibited from subcontracting work to Wallcoverers and apprentices.

(B) All hiring of wallcoverers must be done by the Association members, but only
through the Union in accordance with Art. II.

(C). No wallcoverer other than a Union Business Representative is allowed to send
other wallcoverers to any jobs. In the event that a member of the Union sends another
wallcoverer to a job, the Union must take disciplinary action against the offending party.

(8). In the Bronx, Brooklyn, Manhattan and Staten Island, all materials, such as pasteboards,
pails, wallcovering glue, tacks, ladders, scaffolds, and table legs, shall be furnished and delivered
to the job by the Association member.

(9). | Wallcoverers kept waiting for materials, ladders, scaffold, pasteboards, etc., or sent on
work that is not ready, shall receive the prevailing hourly wages. Wallcoverers shall contact the
shop before leaving from the job.

(10). Wallcoverers shall be responsible for their workmanship to guarantee a satisfactory job.
The Union will take joint responsibility with the Employer for adjusting problems relative to
repairs or defective work, even if the responsible wallcoverer is no longer employed by the
Employer.

(11). Wallcoverers are not responsible for goods hung over old wallpaper, varnished, waxed,
or enameled surfaces.

(12)
f)

54 ry \¥
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 61 of 77

(A) _ Failures caused by lack of lining shall not be the responsibility of the
wallcoverers, where such lining is willfully omitted by the Employer.

(B) _ Failures caused by lack of lining shall not be the responsibility of the Employer,
where such lining is willfully omitted by the wallcoverer.

(13). The standard work week and flexible hours shall be as set forth in Art. IV, Sec. 1(A), Sec.
1(B) and Sec. 2(A).

(14). The Apprentice Ratio shall be that set forth in Art. VII, Sec. 5 of this Trade Agreement.

(15). On all quantity discount-sized jobs as defined in Art. XXVII, Sec. 4, a Job Steward shall
be placed. Such placement shall be made in conformity with Art. IX, above.

(16). JOURNEYPERSONS and apprentices shall submit time sheets to the Employer weekly,
indicating names of men, including apprentices, working on a job, and the dates worked.

(17). ‘The pay scale for registered wallcoverer apprentices shall be based on a percentage of the
applicable painter hourly rate as set forth in Art. III, Sec. 1. The apprentice percentage rate of
pay shall be as provided for in Art. VII, Sec. 1. Apprentice hours worked and the percentage rate
as provided in Art. VII, Sec. 1. are to be shown on all time sheets submitted for payment.

(18). The Union shall appoint Shop Stewards in all shops having a wallcoverers annual payroll
over $80,000 in the preceding calendar year.

(19) | Wallcoverer Stewards shall be placed on all jobs of out-of-town employers doing work in
the jurisdiction of the Union.

(20). An agreement has been reached as to limiting weights of materials. A Joint Committee
shall survey the problem and determine maximum weights.

(21). Adhesive containers shall be four (4) or five (5) gallons depending on availability.

(22). Foremen shall receive pay in addition to their regular earnings depending upon the
number of JOURNEYPERSONS on a job, including the foreman, in accordance with the
following schedule:

8 to 13 journeypersons 1 hour

14 to 19 journeypersons 2 hours
20 to 24 journeypersons 3 hours
25 or more journeypersons 7 hours

(23). Wallcoverers shall not deliver bulk materials from the sidewalk to a job site.

(24). A JOURNEYPERSON who distributes a business card with his name on it shall be
deemed to be advertising to do contract work. In such cases, the Union must take disciplinary
action against said JOURNEYPERSON, and the distribution of these business cards must cease.

55 Q
ANY
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 62 of 77

(25). Prices quoted herein are based on rolls eighteen (18) inches wide and eight (8) yards in
length.

(26). Square yards measured are to be computed by multiplying the greatest length and width
of any irregular shaped surface.

(b). Special / Extra Charges
(1). On all work, the actual amount of goods required to cover a room, etc., shall be charged.

(2). | Onall plain goods, 10% additional quantity shall be charged for shrinkage, waste or
trimming above square measure.

(3). | On all figured goods, the actual amounts of goods required to be cut shall be charged.

(4). _ Lining paper shall be charged in each instance in the same quantity as finished goods
hung thereupon.

(5). For goods hung in a cove, 50% over the actual amount of the goods required shall be
charged.

(6). | For materials hung with hazardous insoluble cements, 50% over the actual amount of the
goods required shall be charged. For materials hung with nonhazardous insoluble cements, there
shall be no extra pay.

(7). For goods hung on a ceiling with a cove, $0.63 (sixty-three cents) extra per yard over the
actual amount of the goods required shall be charged for the entire ceiling.

(8). | For goods hung on sand-finished walls or ceilings, or on muslin, $1.11 per roll, $0.33
(thirty-three cents) per square yard over the actual amount of the goods required shall be
charged.

(9). For goods cut to finish for ornamental work, 20% over the actual
amount of the goods required shall be charged.

(10). The lower part of a wall, if it is decorated differently from the upper part and is less than
five feet high, shall be known as Dado.

(11). Where three (3) papers are used on walls in one room, they shall be known as Frieze,
Wall and Dado. Where two (2) papers are used on walls in one room, the shortest of the two
shall be Frieze or Dado. The other shall be wall price.

(12). Goods required to be hung horizontally are to be charged the same price as Frieze or
Dado.

(13). Definition of panels. A panel is a surface on a ceiling or a wall surrounded by a molding
whose area does not exceed 100 square feet. A ceiling or wall which is cut up into panels, a
number of which is smaller than 100 square feet, shall be classified as paneled ceiling or wall.

56 NY
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 63 of 77

(14). For square, round or decorative arches, sinks, washbasins, doors per side, electric and
telephone box doors (and in the bathrooms when area behind sink or commode is being papered),
and freestanding water coolers, as per yearly price list.

(15). The charge for hanging wallpaper or other material in rooms where more than one wall
has beams or coves, and where ceiling and wall joins, shall be as specified in column 2 of the
wallcoverers’ price list, provided that the beams are papered. In rooms where beams are on one
wall, column 2 of the price list will apply to one wall only.

(16). The charge for hanging wallpaper or other material on columns only, is to be specified in
column 3 of the wallcoverers’ price list. Window columns only, when not attached to wall areas
being covered, will be specified in column 3 on wallcoverers’ price list.

(17). Horizontal Face boards up to twenty-four (24) inches in width shall be paid the piece rate
plus 50% on material hung. Graphics shall be paid on the basis of piece rate for material hung
plus the hourly rate for lay out time.

(18). Where shelves, moldings, casings, brackets, switch plates, etc., are covered, the
wallcoverers’ hourly rate shall be charged in addition to material used.

(19). Any wall length four (4) feet or less in height shall be charged the same as in the 2nd
column.

(20). Hcights of seventeen (17) feet or more shall be paid for at 15% above wallcoverers’ price
list. This shal! not apply where there is a completely decked working platform.

(21). Dressing booths or coupon booths under forty (40) square feet; floor area; and where
counters, seats or mirrors are attached to walls, shall be charged as indicated in the 3rd column of
the wallcoverers’ price list.

(22). All items listed under cloth and vinyl returns one (1) inch or less, as per yearly price list
Art. XXVIL. Sec. 3. - Wallcoverers Price List.

(a). All Wallcoverers overtime shall be paid on the basis of Wallcoverers piece rate plus 50%
of that piece rate.

(b). | Wallcoverers’ Price List.

The only price list contained in this Agreement is the one effective from May 1, 2019-April 30,
2020. This is because some of the prices on the list are keyed to the wage rate, which for years
other than May 1, 2019-April 30, 2020, has not yet been set because the union has yet to
determine the allocation of the economic package for those remaining years. Once the allocation
for future years has been made, the price list will be amended each year based on that year’s
wage rate. The numbers for each year’s price list will be set by using the same calculations and
formulas that led to the creation of the May 1, 2019-April 30, 2020 price list.

WALLCOVERER'S PRICE LIST #1 #2 #3

Q

57 NX
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 64 of 77

May 1, 2019 - April 30, 2020 Ceilings, Gable
Walls, walls w/ Ceiling only,
stairs, walls Bathrooms, Toilets,
Wall Space w/coves,Beams, Closets, Kitchens,
Friezes, Pantries, Columns,
Mailrooms, Spiral Stairways

Dadoes, Panels

 

| Wallpaper
1. Lining Paper p/roll $7.37 $8.15 $9.15
2. Wallpaper costing to $5:00 p/roll retail
excluding hand prints $13.78 $15.25 $17.54

3. Wallpaper costing $5.01 to $14.00 p/roll

including all grass cloths, silver & gold coated

grass cloths. Wallpaper costing $14.00 or over

p/roll retail, including Flocks, Tech Metal, Foil

Timbertone $18.49 $19.53 $23.98
4. Japanese Gold or Wood in Sheets, Sectional

Papers, Posters, Blueprints etc. up to 9 sq. ft.

Lapped $4.77 $6.31 $7.36
Butted $7.40 $8.57 $9.64
5. Scenery Papers or Landscape to 44" in width

per strip $35.28

6. Section Scenic regardless of size p/strip $17.91

7. Plain Paper filler p/strip on same wall as scenic $17.91

8. Hand Painted or Water Color Scenics up to

44" in width costing in excess of $60.00 p/strip
retail $53.89

Wood Veneer on Canvas

1. Plain Work, Panels, Stairways, Columns,

Ceilings, Dadoes, wall w/beams, p/square foot $1.91
2. Stiles, Casings, Door frames, Arches and

around panels, with or without moldings any

width under 12" p/running foot $1.91

Blancharized Vinylite, Suede Backed Vinyl, Rigi-Wall and Similar Type

Materials

1. Walls, Ceilings, Panels, Dadoes, Stairways,

Columns, p/square foot $1.69
2. Stiles, Casings, Door frames, Arch and Secret

doors and around panels, with or without $1.69

moldings, any width under 12" p/running foot
(over 1/8" heavy
Cork (up to 1/8" wt.) Q)

58 rn
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 65 of 77

Per square foot
Forbo

Photo Murals
Per square foot

Striated or Sculpted Plastic
Per roll

Borders

light wt.)

$1.53
$3.39

$1.78

$50.17

$2.11

$53.89

$58.02

A. All borders, styles and extensions are to be charged by the yard. Friezes over 9” in width are to be

charged proportionally.

B. Nursery and scenery borders in sheets, 50% extra. When laid out in panels, double the price.
C. Forming panels of striped paper by using strips of the wallpaper at the top and bottom, each cap $1.16

and 0.93 cents per miter.

D. Cutting out border to be charged at wallcoverers' hourly rate. No extra charge for straight cuts.

E. Borders, etc., hung in coves, 50% extra.
F. From 1" to 9" per running yard.
1. Paper

2. Printed Vinyl

3. Solid Vinyl, Felt or Hand prints

Stiles

From 1" to 9" per running yard
|. Paper

2. Vinyl, Felts or Hand prints

Cloth and Vinyl!

1. All Fabrics, Felt (E.g. FilzFelt and similar
products) Textiles, natural or synthetic,
regardless of backing, or unbacked. Tufted
Materials, Fabric backed Cork, p/square yard

2. Woven Paper per square yard

3. Cloth backed Foil per roll

4, Oil Painting, Hand Painted Canvas per square
foot

5. Stencil Decorated Glass or Sanded Canvas per
square foot

6. Sheepskin or Natural Leather per square yard
7. Unfinished Canvas for Painting only per
square yard

$1.45
$4.72

$3.81

$2.72
$5.92

$8.69
$6.79
$22.78

$2.24

$1.18
$10.05

$5.36

59

$1.64
$5.13

$4.34

$9.49
$7.50
$26.35
$2.75

$1.40
$10.99

$6.30

$2.24
$5.77

$5.01

$10.21
$8.21
$29.69

$3.29

$1.45
$14.86

$6.82

N

\
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 66 of 77

8. Vinyl, Canvas up to 13 oz. per square yard $5.95 $6.79 $7.50

Patterned Goods per roll $23.73 $27.28 $29.97

9. Vinyl over 13 oz. to 24.5 oz. and all hand

printed vinyl, paper or cloth backed, regardless of

weight per square yard $6.79 $7.50 $8.57

Patterned Goods per roll $27.28 $29.97 $34.31

10. Vinyl over 25.5 oz. Flocked or Metal faced

Vinyl, Flock on Foil, paper or fabric backed

regardless of weight, per square yard $7.50 $8.57 $10.20

Patterned Goods per rol! $29.97 $34.31 $40.18

11. Walltalkers Apply price of vinyl wallcovering by weight
of material

Curon

Per square foot $1.26

Fiberglass

Per square yard $6.79 $7.50 $8.57

Undercover Paper, Polyester Lining p/square

yard $5.36 $6.30 $6.82

Fabric Track Systems

1. Installation track batting and fabric p/linear ft.
2. Installation of fabric only.

3. Panel under 16 square foot to be charged at
higher rate.

 

To be determined
by joint pricing
committee.

All Wallcoverers Overtime shall be paid on the basis of Piece Rate plus 50% of the Piece Rate.

All Benefits will be paid on Full Gross Pay.

Hours

Divide $39.00 into Full Gross Pay for hours.

 

 

Upto .24= From .25 to .74 .75 and over = 1
0 =~ Hour
¢ Juick References |
Vinyl
Vinyls, Canvas up to 13 oz. p/square yard $5.95 $6.79 $7.50
Patterned Goods per roll $23.73 $27.28 $29.97
Vinyls over 13 0z. to 24.5 oz. and all hand
printed vinyl, paper or cloth backed, regardless of
weight per square yard $6.79 $7.50 $8.57
Patterned Goods per roll $27.28 $29.97 $34.31
Fabric Q'
60
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 67 of 77

All fabric Felt (E.g., FilzFelt and similar
products) textiles, natural or synthetic, regardless
of backing, or unbacked, Tufted Materials, Fabric

backed Cork, p/square yard $8.69 $9.49 $10.21
Hourly Rate $45.40
Returns to 24 % oz. $0.52
Over 24 % oz. $0.93

Square, round, or decorative arches, sinks,

washbasins, doors per side, electric and telephone

box doors (and in bathrooms when area behind

sink or commode is being papered) and free

standing water cooler $10.83

Art. XXVII. Sec. 4. - Quantity Discounts.

(a). All jobs having the quantities listed in this section must be registered with Union five (5)
days before starting. Wallcoverers working on Quantity Discount jobs are to be limited to
earning an amount not in excess of $800.00 per job, except the head wallcoverer, who is not to
be limited as to the amount of work or earning. On all Quantity Discount jobs requiring over
4,000 square yards of cloth and/or material, the Association member may employ an assistant
head wallcoverer who is not to be limited as to the amount of work or earnings on said job. It is
understood that on all multiple jobs a wallcoverer Job Steward will be placed by District Council
No. 9.

(b). | Wallcovering jobs requiring over 800 square yards of cloth and/or material shall
comprise a multiple discount job. Lining paper shall not be subject to discount.

(c). | The discount on piece rates for Association Employers that applies for jobs requiring
over 800 square yards of cloth and/or material, where no paste machine is used, shall be as
follows:

Manhattan, Bronx, Kings, Richmond Queens / Nassau

Westchester and Putnam Counties Suffolk Counties
Effective 5/1/19: 10% 10%
Effective 5/1/20: 10% 10%
Effective 5/1/21: 10% 10%
Effective 5/1/22: 10% 10%

Ky

61 \
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 68 of 77

Effective 5/1/23: 10% 10%
Art. XXVII. Sec. 5. - Paste Machine.

(a) Association Employers shall have the right to utilize the paste machine beginning on May
1, 2001 in accordance with this Section for quantities over 800 square yards.

(b) The discount on piece rates for all Association Employers where the paste machine is
used shall be as follows:

Effective 5/1/19: 15%, unrestricted use of the paste machine
Effective 5/1/20: 15%, unrestricted use of the paste machine
Effective 5/1/21: 15%, unrestricted use of the paste machine
Effective 5/1/22: 15%, unrestricted use of the paste machine
Effective 5/1/23: 15%, unrestricted use of the paste machine

Art. XXVII. Sec. 6. - National Pension and Fringes.

Paperhangers Rate 5/1/2019-4/30/2020
Base Rate

Wages:* 45.40
H&W 11.22
Pension 10.37
Annuity 7,23
Vacation* 5.37
JATF-DC9 0.45
JATF-IUBAT 0.10
LMCF 0.10
PAT* 0.05
O/MA* 0.15
Promo 0.40
Total Benefit Package 35.44
Total Taxable* 50.97
Dues Checkoff 2.29

1 Hr 37.73

Subsequent increases will be allocated by the Union to wages and benefits in a timely manner
each year, but no later than 30 days before the effective date of that year’s economic package
increase. Effective 05/1/2022, and each year thereafter, the Pension contribution called for in the

v

62 \\
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 69 of 77

Agreement shall increase by a minimum of 5% of the total negotiated increase to wages and
benefits for that year. Such increase shall be rounded up to the nearest penny.

(a). | Each Association member will contribute to the I.U.P.A.T. Union and Industry National
Pension Fund, in accordance with the rules of that fund, sums of money for the period from May
1, 2019 to April 30, 2024.

(b). | Each Association member’s contribution to the Insurance Fund and Painting Industry
Annuity Fund on behalf of wallcoverers shall be from May 1, 2019, to April 30, 2024.

(c). | Voucher Hours are to be calculated by dividing gross wages by; $39.00 as of May 1,
2019; $40.00 as of May 1, 2020; $41.00 as of May 1, 2021; $42.00 as of May 1, 2022; $43.00 as
of May 1, 2023.

vi. Effective May 1, 2019: The the piece rates shall increase 1.14% and
thehourly wage shall become $45.40. The divisor shall be $39.

vii. Effective May 1, 2020: The piece rates shall increase in proportion to the
increase to the hourly wage after the Union makes its allocation.. The
divisor shall be $40.

vill. Effective May 1, 2021: The piece rates shall increase in proportion to the
increase to the hourly wage after the Union makes its allocation.. The
divisor shall be $41.

ix. Effective May 1, 2022: The piece rates shall increase in proportion to the
increase to the hourly wage after the Union makes its allocation.. The
divisor shall be $42.

x. Effective May 1, 2023: The piece rates shall increase in proportion to the
increase to the hourly wage after the Union makes its allocation.. The
divisor shall be $43.

(d.) For the duration of this Trade Agreement and any renewals or extensions thereof, each
Association member agrees to make payments to the I.U.P.A.T. Union and Industry National
Pension Fund for each wallcoverer covered by this Trade Agreement as follows:

(i). For the purpose of this Article, each hour paid for, including hours
attributable to show-up time, and any other hours for which pay is received by the
wallcoverer in accordance with this Trade Agreement, shall be counted as hours for
which contributions are payable.

(ii). Contributions shall be paid on behalf of any wallcoverer starting with
his/her first day of employment.

(ili). The payments to the Pension Fund required above shall be made to the
I.U.P.A.T. Union and Industry National Pension Fund, which was established under an
Agreement and Declaration of Trust. The Association and its members hereby agree to

Q.

63 As
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 70 of 77

be bound by the Agreement and Declaration of Trust as though they had actually signed
the same.

(ec). | The Association on behalf of its members hereby irrevocably designates as its
representative on the Board of Trustees such Trustees as are now serving, or who will in the
future serve, as Employer Trustees, together with their successors. The Association and its
members further agree to be bound by all actions taken by the Trustees pursuant to the
Agreement and Declaration of Trust.

DURATION OF AGREEMENT

Art, XVIII. - The term of this Trade Agreement shall be for the period commencing May 1,
2019 and ending April 30, 2024.

Negotiations for a new Trade Agreement shall commence not later than February 2, 2024.

During the life of this Trade Agreement, neither party shall make any rules or by-laws
conflicting with its provisions.

In witness whereof, the Parties hereto have caused this Trade Agreement to be signed by their
respective officers the day and year first above mentioned.

: ny
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 71 of 77

s

International Union Painters and Allied Trades, AFL-CIO, District Council No. 9 of New 4
York.
BY:

Pp

 

x, seph Azzopardi
BusinessMlanager/Segretary Treasurer

  

ae

   

- John Drew
President/Director of Servicing

Association of Master Painters and Decorators of New York, Inc.

BY:

 

Randy Pearlman
President

 

Bruce Ruinsky
Executive Director

Association of Wall, Ceiling, & Carpentry Industries of New York, Inc.

BY:

 

President

Executive Director
The Window and Plate Glass Dealers Association

BY:

 

President

65
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 72 of 77

4 A

In witness whereof, the Parties hereto have caused this Trade Agreement to be signed by their
respective officers the day and year first above mentioned.

66

(OC Ce

Seep Aacops rdi,
Business Manager/Secretary Treasurer

Riccardo Jaccarino, Counsel
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 73 of 77

INDEX

Page

4

ALLOCATION OF ECONOMIC PACKAGE ......cccccceseecesserseseseeeee

ANNUAL PAYROLL (SHOP STEWARDS )......cccsesescssseseseseseseeseseatscsscsestsesstscacseacsneeeecavenss

APPRENTICE REGULATIONS sssisissisesssssconsnssnaviasussavensiuatinivnsncanasascransasceucvavieueniecuecccisvciticsays

ASSOCIATION — UNION COMMUNICATION ..0.......ceccccsesescsessseseecseerevevess

dereeee

ovaeaee

CHECK-OFF OF ADMINISTRATIVE DUES ....ccscccccscsescsesesescceesssesesessersarsesvasesesescssenesecreecevavass

CONDITIONS wivesucccxaiszexsrcsscsscresianesasacat suse nai subsea b SO BUGRSENASGNNGHRDBTE NEI WOLAELE SSS SRR

COST OF LIVING ADJUSTMENT ......ccscssssescsesssssesesesesescstssscatscscevssessesseatsscesenssatacsveseaesecneneseses
DAILY TIME SHEETS (WALLCOVERERS) .......ssssssssssssesssseseeeseeseeneacsesnenssesessstseanescaneneacaravees

DISTRICT COUNCIL NO. 9 POLITICAL ACTION TOGETHER — POLITICAL

DURATION OF AGREEMENT.........cccscssecssnsscoseosviistnaiaainaieistluesesicecsvevasesaweabccaisisicnguaians
DUTIES (SHOP STEWARDS ).......ccesssessseststetsesssssssssacasbesasaescseassesesevaseneasscseitsseessessesarersees

oenaaee

ELECTRONIC VOUCHER SYSTEM ....c..csesssossesesesessssessseseseacsvscsuceeneosseansecessearseatacsseneaceseecsssens
47

ENFORCEMENT OF ARTICLE XX uocsccscsescsseesssesnsesssescscscesseereseseseneaceecegscacseaavaccneeravenearavees

FINISHING TRADES INSTITUTE OF NEW YORK & IUPAT FINISHING TRADES

FINISHING TRADES LABOR-MANAGEMENT PARTNERSHIP ........sssssssseserereveeseseeeses
FOREMEN (WALLCOVERERS) ........sssscssssssssessscsssesssssssessvesesenssesceesesvaseatarssavaeestasseeveaearees

FRINGE, BENEELIFCON TRIB © RIONS sccecavesscacnenenniestnnencocrenssiauanratennaesunaescaa reese

v

43
64
21
38

28

40

43
56

ell

coneeee
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21

GENERAL WALLCOVERER REGULATIONS ......cccccssssssssssesesessssscsnseessssesesessneseneeserscassvereesvas

Page 74 of 77

GRIEVANCES AND DISPUTES (EMPLOYEES) ....c.cscsssssesesssecssescssessseesseersesssscececeenesnessesssees 23
HEALTH AND SAVETY RULES wssscesccssscsssnsccusexcussansencarncenniaisaouceu eisai eben siee ivuennonauatlcecaleivits 34

HEARING PROCEDURES uu... ccccsecsseesereeee

INDUSTRY PROMOTION FUNDS wessssssisssesssssuvessessesossceisesosedguuivesabatsniuaacesstinsssetcedsciessovebisigeone 45

INJURIES 0... cece tcceeeceseeeeeeneees

INSURANCE o.oo eccscscssesesssssenesescssscssesssnsnensecserasauseseseapacacsequecenereeasseasesessaneeseereseasvaeuaeanseseneans 36

JOINT TRADE BOARD sisessiesiisccrencccginsatansimwaraiaiosenen

JOINT TRADE COMMITTEE AND JOINT TRADE BOARD 1... c.cccccscsssesssessscssscscsceensessenensaven 24
JOINT TRADE COMMITTEE 0. cccecesssssssssssescnssenssaenecenessseseaesesesenescsecasseavesaecsentesaracassnecavaens 24
JURISDICTION, RECOGNITION & SCOPE OF WORK ....essscssesssesseescsescoessacsessesessesesvecsseressees l
JURISDICTIONAL DISPUTES ............- ssssssszavesspuscossustaansiassysiaiesibeeiavabenatieaataresalscuriosaeaaacavers 52
JURISDICTIONAL WORK RULES sssscsscsissasccnseusseesanscanssapiesseauarpanieuaeiseeiaendaaynannnss

MAINTENANCE OF WORK... cccssssssssesssesesssesesssessenenenenescavenenenesesasabananavansessneravacavavansresesesescsees 2
MAINTENANCE RATEG .......<.nissnstesascanexsnewennnecenvakavivuvabasnsscssiiusuensuisuiievabeuseacciaseuensensdssssssasvses 2

MOST FAVORED NATIONS CLAUSE cicssscsssasssevasvssursspevavssastseciavaisicolsevasiocisieihieaiiuegirie-sco sas

NATIONAL LABOR RELATIONS ACT .....ccccccccccssseseseseereeee

NATIONAL PENSION AND FRINGES (WALLCOVERERS) ....ccssssscsesessssseseseresererececseserecsvare

NEW YORK CITY EARNED SICK AND SAFE TIME ACT WAIVER

NON PAYMENT OR SHORTAGE OF WAGES OR FRINGE BENEFITS uu.cccccccssscsessseesevsens

NON-DISCRIMINATION 6ssscsssesnsccssssvensssvasspatsisvessweusenkilctanassessisberktvansiczwacscesta Sieaaseaateeasecinicioeass 4

OBLIGATIONS OF THE PARTIES .............00+

68
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 75 of 77

OUT OF JURISDICTION WORK .W....ccscsssessseessessseessssssensscsescsceveucacsvcnencacecscavcursssvassesuearavavcesenas
OVERTIME AND OVERTIME PERMITS .......s.cccssesssssssseesncsesesessessssesneessaveaccessesesaseveesseencavseees
OVERTIME VIOLATIONS issscesssssssssnsinnacavsnanstasavoveacisuovsastusuvirccsvcceriaasass
OWNER/MEMBER RULE .sistssssictsisexanvsesnvnnciianveausravesesileieiseasaeaiiiepesssons
PAINTING INDUSTRY ANNUITY FUND ......cccccsesescsssesserereecsvacees

PAINTING INDUSTRY INSURANCE FUND .......ccsessssssesesssssscsssesesnsssseatevarsscacscsecnsatecseseseensees
PASTE MACHINE (WALLCOVERERS) .......csssssssssesssessessscsesessesescevessnenearsssvanevsasseacsvesseesavevees
PAYMENTS (ENFORCEMENT OF ARTICLE XX)....ccccccccscscseceseseseseseeeseseereenenees
PENALTIES (ENFORCEMENT OF ARTICLE XX)......cscccsssesesessessesccenesesesevesvecsvecscaraeesecaenceses

PROCEDURES ue eeeeeeeereeeeeees

QUANTITY DISCOUNTS (WALLCOVERERS)) asszavsusiusscarcissecarasscuareusenspaneainsaveieesadseupivaissacss
REMITTANCE REPORTS ...........-:++:asusussssiieasustuausiscasatuaeanabncanansmeanessnsnien

SCAFFOLDS. ........ccesescervsscesneone sitdmzuemanataoye asbn cay au ka seeuldavensiuaalWaaruontelbiNes

SHOP STEWARD REPORTS (FRINGE BENEFIT CONTRIBUTIONS) .......c:csscsesssseeeeeesrsseees

SIGNATURE PAGE... .ccceceeeeeees

STANDARD WORK WEEK ........ccccsssssssssssscesecesesssesesessseasacasacerseeeeeeratess
STRIKES AND LOCKOUTS 2.0... cccsccscsesseesssessseeecseesssesescseaessssevanseensecevas
SUBCONTRACTS....cscssccsscsosessesesooese opdsbngistptznan ves weiisu oSyasele Ninh wo vob EEIEG

69

\

14
13
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21

TERRITORIAL JURISDICTION ..0..... cc csssssssseseseesserscerseseesecsesessneessesvsesseecsesescsnesescscsevecerseeussessaceys

TIME FOR STEWARDS?” DUTIES... ccessssssesecsseeesereceasscsessssesceserecess

Page 76 of 77

Senne eee ene e ese e Ede eee UrerneeHboses

TRUST FUND HEARING............... «sssssuanesossamsavaiainannigasiisesianssaceaieseievebibitiusassi¥enispllieesssvvesescsecse
UNIFORMS... cs secssoseesoosessovsesvsn neon (GbiSubioisaeisataiacsnusili ged sUCCON  pmaRS NaS DSSkad ORSON Gp aT aN Gphca aaa

UNION MEMBER NONCOMPETE..........cccsssssssssssssseseserescsesucecsesncacevevevavavaveesavsvsesscavavavaveenavavavene

USE-OF NON-UNION EMPEOVEES)..........sosncssnasueescossccsisnneniisscasitcansatisserteciubvum esuveenstcreesd
USE OF SPRAY AND PASTE MACHINES wicazscsssscssnasscsconescunzaansscanessana tea ebanepeitasesiauilasice

WAGES — APPRENTICES... ccescscseseeseeeees

WAGES — DRYWALL FINISHING RATES ou... ccesesssssscscsescesssesestscesssessssesestesesvausneseecarseeneeresevass

WAGES — JOURNEYPERSONS ......ccscsceseeneeees

WAGES AND BENEFITS/DIVISOR (WALLCOVERERS) .....cssssssssssssesesssresssstscseeteneeeseeeesseene

WALLCOVERER APPRENTICE BILLS.....0.....cccccccerereee

WALLCOVERERS?’ PRICE LIST AND GENERAL REGULATIONS

PANU OD Teese ee Hee eee e ede eee Eee te ee ee

WHISTLEBLOWER PROTECTION :wsscsisseevsacaniewssisuvensantscivaivensssivcsveiaiocvecseivicenstewnacumcuecscniciangs 5

WORKING CONDITION Swssisissssniaussinesnacinsvanniceminanaannsns

70

Am.
Case 1:21-cv-00287-JSR Document 2-2 Filed 01/13/21 Page 77 of 77

Ti S>3

IN WITNESS WHEREOF the parties here to have set their hands, this date 20__,

To be effective as of and we have entered into a Glaziers Trade
Agreement with the District Council No. 9, of the International Union of Painters and Allied
Trades, territorial jurisdiction as per Art. J. dated May 1st, 2017 through April 30th, 2023
and have received a printed copy of said Agreement.

 

It is hereby agreed and understood that this will serve as signature page of afore-said

Agreement, for the District Council No. 9 files ,

,

re —
For DISTRICT COUNCIL 9: () Af 2-

 

Ijeph Aggdpardi fo John Drew
Secretary - Treasurer President

For EMPLOYER:
Company Name: (Print) A ius Auslallabous

Company Address: (Print) L3G Hos we ae 2

Cavies You. OA \<%o |

Company Telephone: CAS SOR GAT? pax: ZS SOR 44 7
_-

a“ ~
Email Address: Aplus Aolo\ious (ed Ool. COln

Signature: [ f Zao

CL

Name of Principle: (Print) Shsdising KCriulee
(Print Full Name)

Is your company MWBE (Minority/Women Business Enterprise)? tag)
